


EXHIBIT 10.5








LEASE AGREEMENT




between




MUSREF BELLEVUE PARKWAY, LP


as Landlord




and




INTERDIGITAL, INC.


as Tenant




for




Suites 300 and 400
200 Bellevue Parkway
Bellevue Park Corporate Center
Wilmington, Delaware 19809




1.
REFERENCE DATA    1

2.
PREMISES    2

3.
TERM; EXTENSION OPTIONS; TERMINATION OPTION; RIGHT OF FIRST REFUSAL    3

4.
RENT    6

5.
OPERATING EXPENSES    7

6.
LATE CHARGES    12

7.
USE OF PREMISES    12

8.
COMMON AREAS; PARKING    12

9.
CONDITION OF PREMISES; TENANT FINISH WORK    13

10.
ALTERATIONS AND TRADE FIXTURES; REMOVAL    13

11.
MECHANICS’ LIENS    14

12.
BUILDING SERVICES    15

13.
CERTAIN RIGHTS RESERVED BY LANDLORD    17

14.
ASSIGNMENT AND SUBLETTING    18

15.
ACCESS TO PREMISES    20

16.
REPAIRS    20

17.
INDEMNIFICATION AND INSURANCE    21

18.
WAIVER OF CLAIMS    22

19.
QUIET ENJOYMENT    22

20.
LIABILITY FOR INCREASED INSURANCE COSTS    22

21.
CASUALTY DAMAGE    23

22.
CONDEMNATION    24

23.
SUBORDINATION    24

24.
ESTOPPEL CERTIFICATE    25

25.
DEFAULT    25

26.
REMEDIES    26

27.
LANDLORD’S LIEN    29

28.
REQUIREMENT OF STRICT PERFORMANCE    29

29.
MONUMENT SIGN    29

30.
SURRENDER OF PREMISES; HOLDING OVER    30

31.
COMPLIANCE WITH LAWS AND ORDINANCES    30

32.
USE AND OCCUPANCY TAXES, SALES TAXES, AND OTHER TAXES    32

33.
WAIVER OF TRIAL BY JURY    32

34.
NOTICES    33

35.
NOTICE TO LENDER    33

36.
REAL ESTATE BROKERS    33

37.
FORCE MAJEURE    33

38.
LANDLORD’S OBLIGATIONS    33

39.
LANDLORD’S LIABILITY    34

40.
LIABILITY OF TENANT    34

41.
FINANCIAL STATEMENTS    34

42.
SUCCESSORS    34

43.
GOVERNING LAW    35

44.
SEVERABILITY    35

45.
CAPTIONS    35

46.
GENDER    35

47.
EXECUTION    35

48.
ENTIRE AGREEMENT    35

49.
TENANT STATUS AND AUTHORITY    35

50.
TIME OF ESSENCE    35

51.
GENERATOR    36

52.
EXHIBITS    36



LEASE AGREEMENT




THIS LEASE is made this 19th day of March, 2012, by and between MUSREF BELLEVUE
PARKWAY, LP, a Washington limited partnership (“Landlord”), and INTERDIGITAL,
INC., a Pennsylvania corporation (“Tenant”).


1.    Reference Data. As used in this Lease, the following terms shall have the
indicated meanings and refer to the data set forth in this Section:
(a)    Landlord’s Address:    c/o Metzler Realty Advisors, Inc.
700 Fifth Avenue, 61st Floor
Seattle, Washington 98104


(b)    Tenant’s Address:    prior to the Commencement Date:
InterDigital, Inc.
781 Third Avenue
King of Prussia, PA 19406
Attn: General Counsel


with a copy to:


InterDigital, Inc.
781 Third Avenue
King of Prussia, PA 19406
Attn: Director of Facilities


after the Commencement Date:
200 Bellevue Parkway, Suite 300
Bellevue Park Corporate Center
Wilmington, Delaware 19809
Attn: General Counsel


with a copy to:
200 Bellevue Parkway, Suite 300
Bellevue Park Corporate Center
Wilmington, Delaware 19809
Attn: Director of Facilities




(c)
Building:    200 Bellevue Parkway

Bellevue Park Corporate Center
Wilmington, Delaware 19809


(d)
Premises:    Suites 300 and 400, which both parties stipulate to contain 21,317
rentable square feet on the third floor and 14,865 rentable square feet on the
fourth floor of the Building, shown outlined in black on the floor plans
attached hereto as Exhibit “A”.

(e)
Land:    The tract of land on which the Building is located, as further
described in Exhibit “B” attached hereto.

(f)
Term:    One hundred twenty-three (123) months (plus, if the Commencement Date
is not the first day of a calendar month, the balance of the calendar month in
which the Commencement Date occurs).

(g)
Extension Options:     Two (2) options, each to extend the Term for five (5)
years.



(h)
Commencement

Date:             As defined in Section 3.


(i)    Rent Commencement
Date:    The date three months following the Commencement Date.


(j)    Base Rent:        


Period
Per Square Foot
Annual
Monthly
Months 1 – 3*
- 0 -


- 0 -


- 0 -


Months 4 – 15


$20.50




$741,731.00




$61,810.92


Months 16 - 27
21.01




$760,274.28




$63,356.19


Months 28 - 39
21.54




$779,281.13




$64,940.09


Months 40 - 51
22.08




$798,763.16




$66,563.60


Months 52 - 63
22.63




$818,732.24




$68,227.69


Months 64 - 75
23.19




$839,200.55




$69,933.38


Months 76 - 87
23.77




$860,180.56




$71,681.71


Months 88 - 99
24.37




$881,685.07




$73,473.76


Months 100 - 111
24.98




$903,727.20




$75,310.60


Months 112 - 123
25.60




$926,320.38




$77,193.36



*Measured from the Commencement Date. The Rent Commencement Date is the first
day of Month 4.
(k)
Tenant’s Percentage

Share:    36.78% as of the Commencement Date, subject to change as hereinafter
provided.


(l)    Security Deposit:    $     -0-
(m)    Base Year:        2012
2.    Premises.
(a)    For and in consideration of the rent to be paid and the covenants and
agreements to be performed by Tenant as hereinafter set forth, Landlord does
hereby lease, demise and let unto Tenant the Premises, together with the
non-exclusive right to use the common areas of the Building and the common
walkways, sidewalks, driveways and parking lots of the Land provided by Landlord
from time to time. The Building and the Land shall be referred to herein
collectively as the “Property.” For purposes of this Lease the Premises are
deemed to include the number of rentable square feet designated for the Premises
in Section 1(d). The Premises includes approximately 3,254 rentable square feet
currently leased to Black & Veatch Corporation (the “B&V Space”). The balance of
the Premises, excluding the B&V Space, is sometimes referred to herein as the
“Initial Premises”.
(b)    In the event that Exhibit “A” shows as being within the Premises any
hallways, passageways, stairways, elevators, or other means of access to and
from the Premises or the upper and lower portions of the Building, the space
occupied by the said hallways, passageways, stairways, elevators and other means
of access, although within the Premises as described above, shall be taken to be
excepted therefrom and reserved to Landlord or to the other lessees of the
Building and the same shall not be considered a portion of the Premises. All
ducts, pipes, wires or other equipment used in the operation of the Building, or
any part thereof, and any space occupied thereby, whether or not within the
Premises as described above, shall likewise be excepted and reserved from the
Premises, and Tenant shall not remove or tamper with or use the same and will
permit Landlord to enter the Premises to service, replace, remove or repair the
same.
3.    Term; Extension Options; Termination Option; Right of First Refusal.
(a)    Term. The Term shall commence on the “Commencement Date,” which shall be
the earlier to occur of (i) the date on which Tenant takes possession of the
Initial Premises, or (ii) the date the Tenant Finish Work is Substantially
Completed (as defined in the Work Letter attached hereto as Exhibit “C”). Once
the Commencement Date has been determined, Landlord and Tenant shall confirm the
commencement and expiration dates of the Term in writing. However, the failure
of the parties to execute such writing shall not defer the Commencement Date or
otherwise invalidate this Lease.
(b)    Extension Options. Tenant shall have two options to extend the Term of
this Lease (each, an “Extension Option”) for a period of five (5) years (each,
an “Option Period”). Each Option Period shall be upon the same terms and
conditions contained in this Lease, except for the Base Rent, which shall be the
then-current Fair Market Rent for the Premises determined in accordance with the
procedures set forth below. Notwithstanding anything to the contrary in the
preceding sentence, Tenant shall have the right to exercise an Extension Option
only so long as (i) this Lease shall be in full force and effect, (ii) Tenant
shall not have assigned this Lease or sublet more than twenty percent (20%) of
the Premises, and (iii) no Event of Default shall have occurred and be
continuing as of either the date Tenant purports to exercise the Extension
Option or the first day of the Option Period. Tenant shall exercise an Extension
Option by giving Landlord written notice of its election to do so not less than
twelve (12) months prior to the end of the Term, time being of the essence, and,
upon the giving of such notice, the Term shall be deemed to be extended for the
Option Period without the execution of any further lease or instrument.
(i)    As used in this Section 3, “Fair Market Rent” shall mean the amount of
annual Base Rent, expressed in dollars and cents per rentable square foot, equal
to the market rental then being negotiated for renewal leases for comparable
space in “Class A” mid-rise office buildings of similar quality in the suburban
Wilmington, Delaware office sub-market, taking into account any rent abatement,
tenant allowance and base year being offered to renewal tenants. Landlord shall
advise Tenant of the Fair Market Rent within thirty (30) days after Tenant
provides Landlord with notice of Tenant's intent to exercise an Extension
Option. In the event that Landlord and Tenant are unable to agree on the Fair
Market Rent for the Option Period within ten (10) days after Tenant’s receipt of
Landlord’s rental notice, then either party may require determination of the
Fair Market Rent for such Option Period by giving written notice to that effect
to the other party within ten (10) days thereafter, which notice shall designate
a real estate broker selected by the initiating party with at least ten (10)
years experience in the office leasing business in the suburban Wilmington,
Delaware office sub-market. Within ten (10) days after receipt of such notice,
the other party to the Lease shall select a real estate broker meeting the same
requirements and give written notice of such selection to the initiating party.
Within ten (10) days after selection of the second broker, the two (2) real
estate brokers so selected shall select a third real estate broker with at least
ten (10) years experience in the office leasing business in the suburban
Wilmington, Delaware office sub-market who (and whose firm) is not then employed
as an exclusive leasing broker or management agent by either party or any of
their respective affiliates. Each of the three (3) brokers shall determine the
Fair Market Rent rate for the Premises as of the commencement of the Option
Period for a term equal to the Option Period within ten (10) days after the
appointment of the third broker. The Fair Market Rent shall be equal to the
arithmetic average of such three determinations; provided, however, that if any
such broker’s determination deviates more than ten percent (10%) from the median
of such determinations the Fair Market Rent shall be an amount equal to the
average of the two (2) closest determinations. Landlord shall pay the costs and
fees of Landlord’s broker in connection with any determination hereunder, and
Tenant shall pay the costs and fees of Tenant’s broker in connection with such
determination. The cost and fees of the third broker shall be paid one-half by
Landlord and one-half by Tenant. If a party fails to designate a real estate
broker within the time period required by this paragraph, the “third” real
estate broker shall be selected by the broker designated by the initiating
party, and those two brokers shall determine the Fair Market Rental by averaging
their determinations.
(c)    Option to Terminate. Tenant shall have the one time right (the “Early
Termination Option”) to terminate this Lease effective as of the last day of the
eighty-seventh (87th) full calendar month of the Term (the “Early Termination
Date”), subject to the following terms and conditions:
(i)    Tenant must give Landlord written notice of its election to terminate
this Lease on or before the last day of the seventy-fifth (75th) full calendar
month of the Term, time being of the essence, provided that Tenant shall not
have the right to give such notice, and this Early Termination Option shall be
void and of no further force or effect, if as of the date Tenant purports to
give such notice (A) an Event of Default has occurred and is continuing
hereunder or (B) Tenant has assigned this Lease or sublet all or any part of the
Premises.
(ii)    Not less than ninety (90) days prior to the Early Termination Date, time
being of the essence, Landlord shall deliver to Tenant an accounting and invoice
for a fee (the “Early Termination Payment”) equal to the sum of (A) the
unamortized balance, as of the Early Termination Date, of (1) the leasing
commissions paid to the brokers referenced in Section 36 on account of this
Lease, (2) the Construction Allowance (as defined in the Work Letter), (3)
Landlord’s share of the B&V Relocation Costs (as defined in the Work Letter),
and (4) if Tenant elects pursuant to the Work Letter to amortize Tenant’s share
of the B&V Relocation Costs as Additional Rent, Tenant’s share of the B&V
Relocation Costs, with all such costs amortized over the ten (10) year period
commencing on the Rent Commencement Date at nine percent (9%) per annum, plus
(B) an amount equal to three times the monthly installment of Base Rent payable
as of the Early Termination Date. Not less than thirty (30) days prior to the
Early Termination Date, time being of the essence, Tenant shall pay to Landlord,
as Additional Rent, the Early Termination Payment.
(iii)    If Tenant properly gives notice exercising this Early Termination
Option as provided above, then (A) Tenant’s Right of First Refusal set forth in
Section 3(d) shall be void and of no further effect, and (B) the Term shall end
on the Early Termination Date as if the Early Termination Date was designated as
the last day of the Term, and Tenant shall be obligated to surrender the
Premises to Landlord on the Early Termination Date in accordance with Section
30.
(iv)    If Tenant fails to pay the Early Termination Payment when due, Landlord
shall have the right, at its option, to either (A) treat such failure as a Event
of Default and exercise Landlord’s rights and remedies pursuant to Section 26 as
Landlord may elect, or (B) by written notice to Tenant, void Tenant’s exercise
of this Early Termination Option, in which case this Lease shall continue in
accordance with its terms as if Tenant never exercised this Early Termination
Option.
(d)    Right of First Refusal. Landlord hereby grants to Tenant a continuing
right of first refusal for the Term (including, if exercised, the first Option
Period but specifically excluding the Second Option Period) to lease Available
Space (as hereinafter defined), subject to the terms and conditions set forth in
this Section 3(d). As used in this Section, “Available Space” means space on the
fourth floor of the Building as to which Landlord has received a fully executed
letter of intent to lease such space from a prospective tenant who does not
occupy such space or have rights to such space pursuant to an expansion right,
right of first offer, right of first refusal or similar right. For avoidance of
doubt, space shall not be deemed Available Space if (i) the tenant occupying
such space renews or extends its term with respect to such space, whether or not
pursuant to an option contained in its lease, or (ii) such space is subject to
an existing expansion right, right of first offer or right of first refusal as
of the Commencement Date and the holder of such existing right exercises its
rights thereunder.
(i)    No Event of Default shall have occurred and be continuing at the time the
applicable space becomes Available Space or at the time Tenant purports to
exercise this right.
(ii)    This Lease shall be in full force and effect and Tenant shall not have
assigned this Lease or sublet more than twenty percent (20%) of the Premises.
(iii)    At such time as Landlord and a prospective tenant agree upon a letter
of intent for leasing Available Space, Landlord shall provide Tenant a written
notice (“Landlord's Notice of Terms”) describing the financial terms and
conditions of the proposed lease between Landlord and the prospective tenant,
provided that (i) the lease term with respect to the Available Space shall be
adjusted to be coterminous with the remaining Term and any rent abatement,
improvement allowance or other concession shall be adjusted as necessary to
reflect the difference in lease term between the term stated in the letter of
intent with the prospective tenant and the remaining Term, and (ii) if the
remaining Term of this Lease as of the commencement date of the lease with
respect to the Available Space is less than three (3) years, then as a condition
to Tenant’s exercise of this right of first refusal Tenant must simultaneously
exercise an available Extension Option, so that the Term is extended by the
applicable Option Period.
(iv)    Tenant shall notify Landlord in writing of its intention to lease the
Available Space on the terms set forth in Landlord’s Notice of Terms within
seven (7) business days after receipt thereof, time being of the essence. If
Tenant fails to respond in writing to Landlord’s Notice of Terms within such
seven (7) business day period, Landlord shall have the right to lease the
Available Space at any time within one hundred eighty (180) days following the
date of Landlord's Notice of Terms on substantially the same terms and
conditions contained in Landlord's Notice of Terms (except that the lease term
may be as set forth in the letter of intent with the prospective tenant and any
rent abatement, improvement allowance or other concession adjusted accordingly).
If Landlord does not enter into a new lease within such one hundred eighty (180)
day period, or if the terms are modified so that they are not substantially the
same terms and conditions contained in Landlord's Notice of Terms, Landlord must
again provide to Tenant Landlord's Notice of Terms and Tenant shall have the
right set forth hereinabove prior to Landlord leasing the Available Space. For
purposes of Tenant’s right of first refusal, a lease shall contain substantially
the same terms and conditions as those contained in Landlord's Notice of Terms
if the Effective Rental Rate (as hereinafter defined) set forth in such lease is
not less than ninety-five percent (95%) of the Effective Rental Rate set forth
in Landlord's Notice of Terms. As used herein, the term “Effective Rental Rate”
shall mean the dollar amount per square foot computed as follows: (i) total base
rent over the term, (ii) less the amount of any tenant improvement allowance or
the cost of any tenant improvements installed by Landlord, (iii) less the amount
of any free rent, moving expenses, lease assumption payments and other
concessions provided by Landlord, (iv) divided by the number of years in the
term, and (v) further divided by the number of square feet in the premises in
question.
(v)    If Tenant timely exercises this right of first refusal, Tenant shall
lease the Available Space on the terms and conditions set forth in Landlord's
Notice of Terms, including, to the extent applicable, any build out, tenant
improvements, free rent and/or period before occupancy. At Landlord’s option
Landlord and Tenant shall enter into either an amendment to this Lease or a new
Lease with respect to the Available Space containing terms and conditions set
forth in Landlord's Notice of Terms.
(vi)    The right of first refusal set forth in this Section 3(e) is personal to
Tenant and may not be assigned, transferred or conveyed to any party. This right
of first refusal shall not be effective during the second Option Period, if
exercised.
4.    Rent.
(a)    Base Rent. Commencing on the Rent Commencement Date and thereafter during
the Term of this Lease, Tenant shall pay to Landlord the Base Rent in equal
monthly installments in advance on the first day of each calendar month, without
prior demand, setoff or deduction, provided that the installment of Base Rent
for the first full month of the Term following the Rent Commencement Date shall
be paid by Tenant upon execution of this Lease. In the event the Term of this
Lease commences on a day other than the first day of a calendar month, then on
the Commencement Date Tenant shall pay to Landlord a pro rata portion of the
monthly installment of Base Rent for such partial month, based on the Base Rent
for the first month following the Rent Commencement Date.
(b)    Additional Rent. Whenever under the terms of this Lease any sum of money
is required to be paid by Tenant in addition to Base Rent herein reserved, even
if said additional sum is not designated as “Additional Rent”, if such sum is
not paid when due, said sum shall nevertheless be deemed “Additional Rent” and
be collectible as rent. Nothing herein contained shall be deemed to limit any
other remedy of Landlord if any such sum is not paid when due.
(c)    Payment. All payments of Base Rent and Additional Rent shall be paid when
due, without demand, setoff or deduction at Landlord’s Address, or at such other
place as Landlord may from time to time direct by notice to Tenant. All checks
shall be made payable to Landlord or such other person as Landlord may direct
from time to time.
(d)    Electric Charges. Commencing on the Commencement Date, in addition to the
Base Rent and other charges set forth in this Lease, Tenant shall pay Landlord
for all electricity consumed in the Premises, including electricity consumed by
the air-conditioning, heating and ventilating equipment serving the Premises,
together with Tenant’s Proportionate Share of the cost of electricity consumed
in the operation of the common areas of the Property. Tenant shall pay Landlord
for such electric charges based on the sub-meter reading for the Premises and
the common areas, including any meter reading charges incurred by Landlord. All
charges for electricity shall be payable as Additional Rent, with the
installment of Base Rent with which they are billed, or if billed separately,
shall be due and payable within ten (10) days after such billing.
5.    Operating Expenses.
(a)    Operating Expenses. For purposes of this Lease, the term “Operating
Expense Year” shall mean calendar year 2012 as the first Operating Expense Year,
and thereafter each successive calendar year or portion thereof during the Lease
Term. “Operating Expenses” shall mean all costs and expenses of the operation,
maintenance and repair of the Property, including, without limitation, the cost
and expense to Landlord of the following items:
(v)    All wages, salaries and payroll costs of all employees (whether employees
of Landlord or its managing agent) engaged in management, operation, repair,
replacement, maintenance and security, including payroll taxes, insurance and
all other employee benefits relating thereto;
(vi)    All supplies and materials used in the management, operation, repair,
replacement, maintenance and security of the Property;
(vii)    All utilities consumed by the Property and the servicing thereof (other
than electric charges billed directly to tenants), including, without
limitation, gas, water and sewer;
(viii)    All management, maintenance and service contracts for the management,
operation, repair, replacement, maintenance, and security of the Property,
including, without limitation, window cleaning, security system, heating,
ventilating and air-conditioning system, fire sprinkler system, elevators,
landscaping, snow removal and ordinary trash removal;
(ix)    All costs incurred as a result of or by virtue of the Building’s
percentage interest of the Bellevue Park Corporate Center;
(x)    All property, liability and other insurance for the Property including
all common areas and Landlord’s personal property and fixtures used in
connection therewith;
(xi)    All repairs (including necessary replacements) and general maintenance
of the Property, including without limitation restriping, resurfacing,
maintaining and repairing all walkways, roadways and parking areas on the Land;
(xii)    All cleaning and janitorial services for the Building;
(xiii)    The cost of any capital repairs or capital improvements for the
Property, which costs shall be amortized over the expected useful life of the
capital repairs or capital improvement as reasonably determined by Landlord in
accordance with generally accepted accounting principles, together with interest
on the unamortized balance at a rate reasonably determined by Landlord;
(xiv)    All Real Estate Taxes, as hereinafter defined, and all other permit and
license fees and taxes (other than income taxes) payable in connection with the
ownership and operation of the Property; and
(xv)    All other costs and expenses necessarily and reasonably incurred by
Landlord in the proper operation and maintenance of a first-class office
building;
Notwithstanding the foregoing, the term "Operating Expenses" shall not include
any of the following:


(A)    Repairs or other work occasioned by fire, windstorm or other insured
casualty or by the exercise of the right of eminent domain to the extent of
insurance proceeds or condemnation awards received therefor;


(B)    Leasing commissions, accountants', consultants', auditors or attorneys'
fees, costs and disbursements and other expenses incurred in connection with
negotiations or disputes with other tenants or prospective tenants or other
occupants, or associated with the enforcement of any other leases or the defense
of Landlord's title to or interest in the real property or any part thereof;


(C)    Costs incurred by Landlord in connection with construction of the
Building and related facilities, the correction of latent defects in
construction of the Building or the completion of the Tenant Finish Work;


(D)    Costs (including permit, licenses and inspection fees) incurred in
renovating or otherwise improving or decorating, painting, or redecorating space
for other tenants or other occupants or vacant space;


(E)    Depreciation and amortization;


(F)    Costs incurred due to a breach by Landlord or any other tenant of the
terms and conditions of any lease;
(G)    Overhead and profit increment paid to subsidiaries or affiliates of
Landlord for management or other services on or to the Building or for supplies,
utilities or other materials, to the extent that the costs of such services,
supplies, utilities or materials exceed the reasonable costs that would have
been paid had the services, supplies or materials been provided by unaffiliated
parties on a reasonable basis without taking into effect volume discounts or
rebates offered to Landlord as a portfolio purchaser;


(H)    Interest on debt or amortization payments on any mortgage or deeds of
trust or any other borrowings and any ground rent;


(I)    Ground rents or rentals payable by Landlord pursuant to any over-lease;


(J)    Any compensation paid to clerks, attendants or other persons in
commercial concessions operated by Landlord;


(K)    Costs incurred in managing or operating any "pay for" parking facilities
within the Project;


(L)    Any fines or fees for Landlord's failure to comply with governmental,
quasi-governmental, or regulatory agencies' rules and regulations;


(M)    Legal, accounting and other expenses related to Landlord’s financing,
re-financing, mortgaging or selling the Property;


(N)    Costs for sculpture, decorations, painting or other objects of art in
excess of amounts typically spent for such items in office buildings of
comparable quality in the competitive area of the Building;


(O)    Cost of any political, charitable or civic contribution or donation; and


(P)    Costs that are capital in nature except as provided in subsection
5(a)(ix) hereof.


(b)    Real Estate Taxes. “Real Estate Taxes” shall mean all gross real property
taxes, charges and assessments (including any special assessments, whether
voluntary or involuntary) which are levied, assessed or imposed by any
governmental authority or special district with respect to the Land and the
Building, and any improvements, fixtures and equipment located upon the Property
and any tax which shall be levied or assessed in addition to and/or in lieu of
such real or personal property taxes, but shall not include any federal or state
income tax, or any franchise, capital stock, estate or inheritance taxes, or any
transfer tax or recording charge resulting from a transfer of the Property.
(c)    Payment. For each Operating Expense Year (or part thereof) included in
the Term of this Lease Tenant shall pay Landlord, as Additional Rent, Tenant’s
Percentage Share of the Operating Expenses for such Operating Expense Year in
excess of the Operating Expenses incurred during the Base Year. In the event
that this Lease shall expire at any time other than at the end of a calendar
year, then within forty-five (45) days after statements reflecting the actual
Operating Expenses for the year in which such expiration occurs are submitted by
Landlord to Tenant, either Landlord or Tenant shall pay to the other party the
adjustment sum due, pro rated for the portion of the year in which this Lease
was in force. The provisions of this subsection (c) shall survive the expiration
of this Lease.
(d)    Monthly Installments. Commencing on the first day of the first Operating
Expense Year following the Base Year, and continuing thereafter on the first day
of each month during each Operating Expense Year, Tenant shall pay monthly, in
advance, an amount equal to one-twelfth of Landlord’s estimate of Tenant’s
Percentage Share of the amount by which the Operating Expenses for such
Operating Expense Year will exceed the Operating Expenses incurred during the
Base Year. For each Operating Expense Year, Landlord shall make an estimate of
Tenant’s Percentage Share of the excess Operating Expenses and use reasonable
efforts to notify Tenant as to such estimate prior to December 31st of the
preceding year. Landlord may adjust its estimate of Tenant’s Percentage Share of
the excess Operating Expenses one time during each Operating Year (in addition
to the initial estimate for such Operating Year), and Tenant shall commence
payment of monthly installments at the adjusted estimate upon not less than
thirty (30) days prior written notice thereof from Landlord.
(e)    Reconciliation. On or about May 1 of each calendar year, commencing with
the second calendar year following the Base Year, Landlord shall submit to
Tenant a statement setting forth the actual Operating Expenses for the Property
for the preceding calendar year, the Operating Expenses for the Property for the
Base Year and Tenant’s Percentage Share of the excess Operating Expenses. Within
thirty (30) days after delivery of such statement to Tenant, an adjustment shall
thereupon be made between Landlord and Tenant to reflect any difference between
Tenant’s estimated payments under subsection (d) above and Tenant’s Percentage
Share of the excess Operating Expenses. In no event, however, shall a decrease
in Operating Expenses result in a reduction of the Base Rent.
(f)    Back-Up and Disputes. Landlord shall provide Tenant with reasonable
back-up information supporting any estimate delivered pursuant to Section 5(d)
or annual statement delivered pursuant to Section 5(e) promptly after Tenant’s
written request. Each statement furnished by Landlord to Tenant shall be
conclusive and binding upon Tenant unless, within ninety (90) days after receipt
of such statement, Tenant shall notify Landlord in writing that it disputes the
correctness of such statement, stating the reason for such dispute. Pending the
determination of such dispute, Tenant shall pay, without delay, the full amount
of the Additional Rent due from Tenant in accordance with each such statement
that Tenant is disputing.
(g)    Right of Audit. In the event Tenant gives timely notice of a dispute as
provided in Section 5(f), Tenant, acting through an independent nationally
recognized accounting firm that is not being compensated by Tenant on a
contingency fee basis, shall have the right, upon reasonable advance notice and
during business hours, to inspect the books and records of Landlord applicable
to the determination of such disputed statement for the purpose of verifying in
good faith the information contained in such statement. Any such review shall
take place at the location Landlord customarily maintains its books and records
with respect to Operating Expenses and must be completed within sixty (60) days
after the receipt of such statement by Tenant. Landlord shall maintain at its
office or the office of its managing agent full, complete and accurate books and
records prepared in accordance with prudent building management practices with
respect to Operating Expenses, and shall retain such records with respect to
each calendar year for a period not less than one (1) year following delivery of
the annual statement for such year. Tenant’s review of Landlord’s books and
records shall be conditioned upon Tenant and its auditor confirming in writing
that all information obtained by Tenant and its auditor as a result of such
review, and any resulting compromise, settlement or adjustment between Landlord
and Tenant, shall be maintained as confidential and not disclosed to any other
person. If as a result of such review by Tenant it is determined that Tenant’s
payments on account of Operating Expenses covered by such annual statement were
in excess of the amount actually payable by Tenant, Landlord shall grant Tenant
a rent credit for the amount of such excess within thirty (30) days after such
determination. Similarly, if it is determined that Tenant’s payments on account
were less than the amount actually due, Tenant shall pay the amount of the
shortfall to Landlord within such thirty (30) day period. If it is determined
that Tenant’s payments on account of the Operating Expenses covered by such
annual statement exceeded the amount actually payable by Tenant by more than six
percent (6%), Landlord shall reimburse Tenant for the reasonable out of pocket
costs incurred by Tenant in its review of such annual statement. Except as
provided in the preceding sentence, the cost of any such review of Landlord’s
books and records, including but not limited to any reasonable copying charges
imposed by Landlord, shall be at Tenant’s sole expense.
(h)    Occupancy Adjustment. If during all or part of any Operating Expense Year
(including, without limitation, the Base Year), Landlord shall not furnish any
service or services otherwise includable in Operating Expenses to more than
ninety-five percent (95%) of the rentable area of the Building because such
portions are not occupied or because such service is not required or desired by
the tenant of such portion of the Building or such tenant is itself obtaining
and providing such service or for other reasons, then, for the purposes of
computing Operating Expenses hereunder, the amount of Operating Expenses for
such period shall be deemed to be increased by an amount equal to the additional
costs which Landlord determines, in good faith, would normally have been
incurred during such period by Landlord if it had at its own expense furnished
such services to one hundred percent (100%) of the rentable area of the Building
(i.e., taking into account that certain expenses depend on occupancy (e.g.,
janitorial) and certain expenses do not (e.g., landscaping)).
(i)    Tenant’s Percentage Share. Tenant’s Percentage Share indicated in Section
1 of this Lease was determined by dividing the rentable area of the Premises by
the total number of rentable square feet in the Building, determined in
accordance with BOMA standards, stipulated to be 98,377 rentable square feet as
of the date hereof. If the Building from time to time contains non-office uses,
Landlord shall have the right to allocate Operating Expenses in accordance with
sound accounting and management principles between the office and non-office
uses. In the event (i) the Premises expand or contract due to the addition or
deletion of space, whether pursuant to the exercise of an option contained in
this Lease or otherwise, or (ii) the rentable area of the Building is increased
or decreased by Landlord, whether due to a re-measuring of the Building or
otherwise, then in either case, Tenant’s Percentage Share shall be recalculated
effective as of any such event in order to equal the ratio of rentable area then
contained in the Premises divided by the area of the Building as determined
above.
6.    Late Charges. In the event that Tenant shall fail to pay Base Rent or any
Additional Rent when due, Tenant shall pay an automatic late charge to Landlord
equal to five percent (5%) of the total payment then due, provided that Tenant
shall not be obligated to pay a late charge with respect to the first late
payment in any twelve (12) month period unless the amount due is not paid within
five (5) days after written notice from Landlord. In addition, in the event that
Tenant shall fail to pay Base Rent or any Additional Rent within thirty (30)
days after its due date, then from the date due until the date Tenant finally
pays Base Rent or Additional Rent, Tenant shall pay Landlord interest at the
rate of twelve percent (12%) per annum (the “Overdue Interest Rate”) with
respect to the delinquent amount. Such late charges and interest shall be deemed
Additional Rent for all purposes under this Lease.
7.    Use of Premises. Tenant shall use and occupy the Premises for general
office purposes. Tenant shall not use or occupy the Premises for any other
purpose or business without the prior written consent of Landlord. Tenant and
its employees, agents, licensees and invitees shall observe and comply with the
rules and regulations set forth on Exhibit “D” attached hereto and made a part
hereof (the “Rules and Regulations”), as such Rules and Regulations may be
modified from time to time by Landlord by written notice given to Tenant,
provided that any new or modified Rules and Regulations adopted by Landlord
after the date hereof do not increase the financial burden of Tenant or
unreasonably restrict Tenant’s rights under this Lease. Tenant’s right to
dispute the application of any new or modified Rules and Regulations to Tenant
shall be deemed waived unless asserted to Landlord in writing within ten (10)
business days after Landlord shall have given Tenant written notice of such new
or modified Rules and Regulations. In case of any conflict or inconsistency
between the provisions of this Lease and any Rules and Regulations, the
provisions of this Lease shall control.
8.    Common Areas; Parking.
(a)    All driveways, parking lots, walkways, elevators, stairs, alleys, public
corridors, fire escapes, and other areas, facilities and improvements which may
be provided by Landlord from time to time for the general use, in common, of
Tenant and other Building tenants and their employees, agents, invitees and
licensees, shall at all times be subject to the exclusive control and management
of Landlord. Landlord shall have the right from time to time to establish,
modify and enforce reasonable rules and regulations with respect to all such
common areas, facilities and improvements.
(b)    Landlord reserves the right, exercisable without notice to Tenant and
without thereby creating an actual or constructive eviction or incurring any
liability to Tenant therefor, to decorate and to make alterations, additions and
improvements, structural or otherwise, to the corridors, lobbies, elevators,
stairs and other public areas of the Building and, during the continuance of any
such work, to close temporarily doors, entryways, corridors and common areas of
the Property.
(c)    During the Term Tenant shall have the non-exclusive right to use up to
3.2 parking spaces per 1,000 rentable square feet contained in the Premises
without additional charge, provided that Landlord shall mark five (5) of the
parking spaces allocated to Tenant for Tenant’s exclusive use, at a location to
be designated by Landlord and reasonably approved by Tenant. Landlord shall have
no obligation, however, to monitor or enforce Tenant’s exclusive use of such
parking spaces. Tenant agrees not to use more than its allocated share of the
parking spaces and to cooperate with Landlord in the use of the parking
facilities.
9.    Condition of Premises; Tenant Finish Work. Tenant acknowledges and agrees
that, except for the Tenant Finish Work described in the Work Letter, Landlord
has not agreed to make any improvements to the Premises or the Property and
there have been no representations or warranties made by or on behalf of
Landlord with respect to the Premises or the Property or with respect to the
suitability of either for the conduct of Tenant’s business. The taking of
possession of the Premises by Tenant shall conclusively establish that the
Premises and the Property were in satisfactory condition, order and repair at
such time.
10.    Alterations and Trade Fixtures; Removal.
(a)    During the Term of this Lease, except as provided in the following
sentence, Tenant shall not make any alterations or additions to the Premises
without the prior written consent of Landlord, which shall not be unreasonably
withheld so long as the proposed alteration or addition does not affect the
Building structure or any of the Building systems and is not visible from
outside the Premises. Landlord’s consent shall not be required for (i) the
installation of any office equipment or fixtures including internal partitions
which do not affect the Building structure or Building systems and are not
visible from outside the Premises, or (ii) minor work, including decorations,
which does not affect the Building structure or Building systems, is not visible
from outside the Premises, and costs in the aggregate less than $50,000. In the
event that Tenant shall desire to perform any such alterations or additions in
or about the Premises, Tenant shall deliver to Landlord detailed, professionally
prepared plans and specifications prepared at the expense of Tenant. Landlord
shall review such plans and specifications and return same to Tenant either
marked approved, marked to show the corrections required (in which event such
marked-up plans and specifications shall be deemed approved as marked-up), or
marked disapproved with the reasons therefor. If Landlord disapproves Tenant’s
plans and specifications, Tenant may submit revised plans and specifications
subject to subsequent mark-ups or disapprovals and corrections in the above
manner. Upon approval by Landlord of Tenant’s plans and specifications, Tenant
shall proceed with due diligence to commence the work to be performed by Tenant
and shall complete such work in a diligent manner. All such work to be done or
performed in or about the Premises by Tenant shall be performed (1) at Tenant’s
sole cost and expense, and (2) by contractors and subcontractors approved by
Landlord. Prior to commencing work Tenant shall cause its contractor to provide
Landlord with insurance certificates confirming that such contractor carries
commercial general liability insurance with a combined single limit of not less
than $1,000,000, naming Landlord, Landlord’s mortgagee and Landlord’s managing
agent as additional insureds. Upon completion of any such work, Tenant shall pay
to Landlord an amount equal to three percent (3%) of the total cost of such
work, to reimburse Landlord for review of such plans and specifications and the
coordination and final inspection of the work.
(b)    Tenant’s right to do any alteration work in or about the Premises shall
be and hereby is conditioned upon Tenant’s work being performed by workmen and
mechanics working in harmony and not interfering with labor employed by
Landlord, Landlord’s contractors or by any other tenants or their contractors.
If at any time any of the workmen or mechanics performing any of Tenant’s work
shall be unable to work in harmony or shall interfere with any labor employed by
Landlord, other tenants or their respective mechanics and contractors, then the
permission granted by Landlord to Tenant to do any work in or about the Premises
may be withdrawn by Landlord upon written notice to Tenant.
(c)    All alterations, interior decorations, improvements or additions made to
the Premises by Tenant, except for movable alterations, interior decorations,
improvements or additions, shall become Landlord’s property upon expiration or
sooner termination of this Lease unless Landlord, by written notice to Tenant
prior to the expiration or sooner termination of this Lease, requires that any
such alterations, decorations, improvements or additions as designated in
Landlord’s notice be removed by Tenant, in which case Tenant shall remove the
same and repair all damage caused by such removal prior to the expiration or
sooner termination of this Lease. Unless otherwise requested by Landlord and
approved by Tenant, Tenant shall also remove all movable alterations, interior
decorations, improvements or additions installed by Tenant in the Premises,
except lighting fixtures and air-conditioning equipment, and repair any damage
caused to the Premises by said removal. Without limiting the generality of the
foregoing, all voice and data cabling and wiring installed by or on behalf of
Tenant in the Premises shall be deemed Tenant’s personal property and shall be
removed by Tenant upon the expiration or sooner termination of this Lease. All
of said movable alterations, interior decorations, improvements or additions and
other personal property remaining in the Premises after the Lease expiration
date, or any sooner termination of this Lease, shall be deemed to be abandoned
property and may be disposed of by Landlord or, at Landlord’s option, stored, in
either case at Tenant’s risk and expense. Any costs incurred by Landlord in
removing, storing and/or disposing of Tenant’s property and repairing any damage
caused thereby, plus interest thereon at the Overdue Interest Rate, shall be
paid by Tenant to Landlord on demand.
11.    Mechanics’ Liens.
(a)    If any mechanics’ or other lien shall be filed against the Premises or
the Property purporting to be for labor or materials furnished or to be
furnished at the request of Tenant, then Tenant, at its expense, shall cause
such lien to be removed of record by payment, bond or otherwise, within ten (10)
days after the filing thereof. If Tenant shall fail to cause such lien to be
removed of record within such ten (10) day period, Landlord may cause such lien
to be removed of record by payment, bond or otherwise, without investigation as
to the validity thereof or as to any offsets or defenses thereto, in which event
Tenant shall reimburse Landlord in the amount paid by Landlord, including
expenses, within ten (10) days after Landlord’s billing therefor. Tenant shall
indemnify and hold Landlord harmless from and against any and all claims, costs,
damages, liabilities and expenses (including attorney fees) which may be brought
or imposed against or incurred by Landlord by reason of any such lien or removal
of record.
(b)    Nothing in this Lease shall be deemed to be, or construed in any way as
constituting, the consent or request of Landlord, expressed or implied, by
inference or otherwise, to any person, firm or corporation for the performance
of any labor or the furnishing of any materials for any construction,
rebuilding, alteration, addition or repair of or to the Premises or any part
thereof, nor as giving Tenant any right, power or authority to contract for or
permit the rendering of any services or the furnishing of any materials which
might in any way give rise to the right to file any lien against Landlord’s
interest in the Property.
12.    Building Services.
(a)    Landlord shall provide, within its Building standards, the following
services and facilities:
(i)    Heating, ventilating and air conditioning, Monday to Friday from 8:00
A.M. to 6:00 P.M. and Saturday 8:00 A.M. to 1:00 P.M. (hereinafter “Business
Hours”), except on holidays observed by the governments of the United States or
the State of Delaware (“Holidays”), and further subject to such regulations as
the Department of Energy or other local, state or federal agency, board or
commission shall adopt from time to time. Tenant agrees to cooperate fully with
Landlord and to abide by all the rules and regulations which Landlord may
reasonably prescribe for the proper functioning and protection of the heating,
ventilating and air conditioning systems. If Tenant requires heating,
ventilation and air conditioning service at times other than Business Hours,
Tenant may obtain after hours HVAC through use of the override switches in the
Premises. After hours HVAC use shall be paid for by Tenant, within ten (10) days
of billing, at the standard hourly rate determined from time to time by
Landlord. Landlord’s current rate for after hours HVAC (in addition to electric
costs, which are billed to Tenant pursuant to Section 4(d)) is $5.00 per hour
per heat pump serving the Premises.
(ii)    Subject to payment of the charges therefor by Tenant, electricity for
normal office use, including normal office equipment, in the Premises.
(iii)    Cleaning and maintenance of common areas in the Building, including
bathroom facilities.
(iv)    Continuous passenger elevator service during Business Hours, and service
via at least one (1) car at all other times.
(v)    Janitorial services, including cleaning of the Premises, Monday through
Friday (excluding Holidays) in accordance with Landlord’s standard cleaning
specifications, which are attached hereto as Exhibit “E”. Landlord shall not be
required to furnish cleaning services to any kitchens, lunchrooms or
non-Building standard lavatories in the Premises.
(vi)    Water for lavatory and drinking purposes.
Tenant shall reimburse Landlord for all additional cleaning expenses incurred by
Landlord, including but not limited to, garbage and trash removal expense over
and above the normal cleaning provided by Landlord, due to the presence of a
lunchroom or kitchen or food and beverage dispensing machines within the
Premises. No food or beverage dispensing machines shall be installed by Tenant
in the Premises without the prior written consent of Landlord.


(b)    Without Landlord’s prior written consent, Tenant shall not install any
equipment in the Premises which shall cause the connected electrical load to
exceed the electrical capacity provided by Landlord, affect the temperature
otherwise maintained by the air-    conditioning system or overload any other
system servicing the Premises. Should Landlord grant such consent, all
additional risers or other equipment required therefor shall be provided by
Landlord and the cost thereof (including Landlord’s 3% construction management
fee) shall be paid by Tenant upon Landlord’s demand.
(c)    The services referred to in Section 12(a) above may be subject to
slowdown, interruption or stoppage due to the order of any governmental bodies
and regulatory agencies, or caused by the maintenance, repair, replacement or
improvement of any of the equipment involved in the furnishing of any such
services, or caused by changes of services or service providers, alterations,
strikes, lockouts, labor controversies, fuel shortages, accidents, acts of God
or the elements or any other cause beyond the reasonable control of Landlord. No
such slowdown, interruption or stoppage of any such services shall ever be
construed as an eviction, actual or constructive, of Tenant, nor shall same
cause any abatement of Base Rent or Additional Rent or in any manner or for any
purpose relieve Tenant from any of its obligations under this Lease. Landlord
agrees to use reasonable diligence to resume the affected service promptly
following any such slowdown, interruption or stoppage. Landlord will provide
Tenant, whenever reasonably possible, advance notice of any service slowdowns,
interruptions or stoppages. Notwithstanding the foregoing, in the event such
interruption of services prevents Tenant from using the Premises for the
purposes contemplated by this Lease due to reasons within Landlord’s control and
continues for a period of five (5) business days after written notice from
Tenant without Landlord using commercially reasonable efforts to reinstate
services as quickly as possible, the Base Rent and Additional Rent shall abate
pro rata, that is, only for that portion of the Premises in which Tenant’s use
and occupancy has been substantially impaired and for the entire period of
substantial impairment that continues from and after the sixth (6th) business
day of such interruption.
(d)    If maintenance of the Building’s telecommunication cable system hereafter
becomes an obligation of Landlord imposed by law, Landlord, to the extent
required by any such law, shall maintain the intra-building network cable in the
Building from the point of entry (i.e., the local telephone service provider’s
final access point to the Building) to the Premises. In such event the
maintenance, repair and replacement of the Building’s telecommunication cable
system, including but not limited to the cost of any cable maintenance contract
obtained by Landlord, shall be part of the Operating Expenses. In no event shall
Landlord be responsible for the maintenance of the telecommunication cable
system serving only the Premises, which shall be maintained, repaired and
replaced by Tenant at its expense. Until such time (if ever) that such
obligation is imposed on Landlord by law, the maintenance of the Building’s
telecommunication cable system shall be the responsibility of the Building’s
telecommunication service provider.
(e)    Landlord shall have the right from time to time to select the company or
companies providing local telephone and telecommunication services to the
Building. In the event Tenant desires to use the services of a provider of local
telephone and telecommunication services whose equipment is not then servicing
the Building, no such provider shall be permitted to install its lines or other
equipment within the Building without first securing the prior written consent
of Landlord. Landlord shall not unreasonably withhold its consent provided that
each of the following conditions is satisfied:
(i)    Landlord determines that there is sufficient space in the Building for
the placement of such provider’s equipment and materials.
(ii)    The provider must be licensed and reputable and provide Landlord such
financial statements, credit reports and bank references as Landlord may require
to evaluate the financial ability of the provider.
(iii)    The provider and Landlord must enter into a license agreement in form
and content satisfactory to Landlord, reasonably compensating Landlord for space
used in the Building for the storage and maintenance of the provider’s
equipment, costs to be incurred by Landlord in arranging for access by the
provider’s personnel and any other such costs Landlord may expect to incur.
All reasonable costs incurred by Landlord in evaluating any request for access
by an alternate telecommunications provider and negotiating a license agreement
with such provider shall be paid by Tenant or such provider, upon demand.
Landlord’s consent under this subsection shall not be deemed any kind of
representation or warranty by Landlord, including without limitation any
representation as to the suitability, competence or financial strength of the
provider proposed by Tenant. If Landlord consents to installation of equipment
in the Building by an alternate telecommunications provider as set forth above,
such installation shall be subject to all of the requirements of this Lease
regarding construction work by or on behalf of Tenant, including but not limited
to the requirements of Section 10 hereof.


13.    Certain Rights Reserved by Landlord. Landlord shall have the following
rights, exercisable without notice and without liability to Tenant for damage or
injury to property, persons or business and without effecting an eviction,
constructive or actual, or disturbance of Tenant’s use or possession or giving
rise to any claim or setoff or abatement of rent:
(a)    To decorate and to make repairs, alterations, additions, changes or
improvements, whether structural or otherwise, in and about the Building, or any
part thereof, and for such purposes to enter upon the Premises and, during the
continuance of any such work, to temporarily close doors, entry ways, public
space and corridors in the Building, to interrupt or temporarily suspend
Building services and facilities and to change the arrangement and location of
entrances or passageways, doors and doorways, corridors, elevators, stairs,
toilets, or other public parts of the Building, all without abatement of rent or
affecting any of Tenant’s obligations hereunder, so long as the Premises are
reasonably accessible.
(b)    To grant to anyone the exclusive right to conduct any business or render
any service in or to the Building, provided such exclusive right shall not
operate to exclude Tenant from the use expressly permitted herein. Without
limiting the generality of the foregoing, Landlord shall have the right from
time to time to select the company providing electric service to the Building.
(c)    To take all such reasonable measures as Landlord may deem advisable for
the security of the Building and its occupants, including without limitation,
the search of all persons entering or leaving the Building, the evacuation of
the Building for cause, suspected cause, or for drill purposes, the temporary
denial of access to the Building, and the closing of the Building for cause,
suspected cause, or for drill purposes, and the closing of the Building after
normal business hours and on Saturdays, Sundays and holidays; subject, however,
to Tenant’s right to admittance when the Building is closed after normal
business hours under such reasonable regulations as Landlord may prescribe from
time to time which may include, by way of example but not of limitation, that
persons entering or leaving the Building, whether or not during normal business
hours, identify themselves to a security officer by registration or otherwise
and that such persons establish their right to enter or leave the Building.
14.    Assignment and Subletting.
(a)    Except as expressly permitted pursuant to this Section, Tenant shall not
assign or mortgage this Lease or any interest therein or sublet the Premises or
any part thereof, without the prior written consent of Landlord, to be granted
or denied by Landlord in accordance with Section 14(b). Any of the foregoing
acts without Landlord’s consent shall be voidable and shall, at the option of
Landlord, be an Event of Default under this Lease. Neither this Lease nor any
interest therein shall be assignable as to the interest of Tenant by operation
of law, without the prior written consent of Landlord. Unless Tenant is a
company whose shares are publicly traded, any transfer of the ownership or
control of Tenant, whether by transfers of stock or partnership interests,
merger, consolidation or otherwise, however such transfer of ownership or
control is accomplished, shall constitute an assignment of Tenant’s interest in
this Lease and as such shall be subject to this Section 14. Notwithstanding the
foregoing, without the consent of Landlord but upon notice to Landlord, Tenant
may assign or sublet all or any part of the Premises to:
(i)    any corporation or partnership that controls, is controlled by, or is
under common control with, Tenant; or
(ii)    any corporation resulting from the merger, consolidation or other
corporate reorganization with Tenant or to any entity that acquires all of
substantially all of Tenant’s assets, as long as the assignee or sublessee is a
bona fide entity and assumes the obligations of Tenant under this Lease and such
entity has a net worth following such merger, consolidation or reorganization at
least equal to the net worth of Tenant on the date hereof or the date of such
merger, consolidation or reorganization, whichever is higher.
(b)    If at any time or from time to time during the Term of this Lease, Tenant
desires to assign this Lease or sublet all or a portion of the Premises, Tenant
shall give Landlord written notice of such intent, which notice must be
accompanied by (i) a written description of the proposed assignment or
subletting and financial and business information for the proposed assignee or
sublessee, including bank and general references; and (ii) an administrative fee
of seven hundred fifty dollars ($750.00). Tenant shall also reimburse Landlord
for its reasonable attorneys’ fees incurred in connection with any proposed
assignment or sublease within ten (10) days of written deemed by Landlord,
whether or not the proposed assignment or sublease is approved. Landlord shall
have the option, exercisable by notice given to Tenant within ten (10) business
days after receipt of Tenant’s notice, of reacquiring the Premises or portion
thereof proposed to be sublet or assigned and terminating the Lease with respect
thereto, effective on a date selected by Landlord which shall be no sooner than
five (5) days and no later than thirty (30) days after Landlord’s receipt of
Tenant’s notice. If Landlord does not exercise such option, Tenant may assign
this Lease or sublet such space to any third party, subject to the following
terms and conditions:
(i)    Tenant shall obtain the consent of Landlord, which consent shall not be
unreasonably withheld, conditioned or delayed; Landlord shall base its decision
upon the uses of other Building tenants (whether or not exclusives were
granted), the financial condition, business and character of the proposed
assignee or subtenant and the proposed use of the Premises;
(ii)    Tenant may not sublease the Premises or any portion thereof or assign
this Lease to an existing tenant in the Building or any of CIGNA Corporation,
BlackRock Inc. or BNYMellon Corporation, or any of their respective affiliates,
unless Landlord or an affiliate does not have space to accommodate such
potential tenant’s needs within any building in Bellevue Park Corporate Center;
(iii)    No sublease or assignment shall be valid and no subtenant or assignee
shall take possession of the premises subleased or assigned until a fully
executed original of such sublease or assignment of this Lease has been
delivered to Landlord, and Tenant and such assignee or sublessee have executed
such additional documentation as Landlord may reasonably require;
(iv)    Any options granted to Tenant in this Lease to renew the Term, expand
the Premises or lease additional space shall be deemed void and of no further
effect, it being understood that all such options are personal to Tenant;
(v)    No subtenant shall have a further right to sublet;
(vi)    No assignee shall have a further right to assign the Lease, except in
accordance with the provisions of this Section 14; and
(c)    Tenant shall pay Landlord within ten (10) days after receipt, as
Additional Rent, 50% of any subrents, other sums or other economic consideration
received by Tenant as a result of any subletting or assignment (net of rental or
other payments received that are attributable to the cost of leasehold
improvements made to the assigned or sublet portion of the Premises by Tenant
for the subtenant or assignee, and other reasonable expenses incurred by Tenant
incident to the subletting or assignment, including standard leasing
commissions), whether denominated as rentals under the sublease or otherwise,
which exceed, in the aggregate, the aggregate of the total sums which Tenant is
obligated to pay Landlord under this Lease (prorated to reflect obligations
allocable to that portion of the Premises subject to a sublease). If such
subleasing or assignment has been made without the consent of Landlord as
provided herein, Landlord shall be entitled to all economic consideration
received by Tenant in accordance with the provisions of this Section 14(c), but
the receipt of such monies shall not be deemed to be a waiver of the provisions
of this Section 14 with respect to assignment and subletting, or the acceptance
of such assignee or subtenant as Tenant hereunder.
(d)    Whether or not Landlord’s consent is required or obtained hereunder, no
subletting or assignment shall release Tenant of Tenant’s obligations or alter
the primary liability of Tenant to pay Base Rent and Additional Rent and to
perform all other obligations to be performed by Tenant under this Lease. This
continuing obligation of Tenant shall not be affected in any way by any
subsequent amendment of this Lease made by Landlord and any assignee, or any
waiver, forbearance or other accommodation granted by Landlord to any assignee.
The acceptance of rental by Landlord from any other person shall not be deemed
to be a waiver by Landlord of any provision hereof. Consent to one (1)
assignment or subletting shall not be deemed consent to any subsequent
assignment or subletting. In the event of default by any assignee of Tenant or
any successor of Tenant in the performance of any of the terms of this Lease,
Landlord may proceed directly against Tenant without the necessity of exhausting
remedies against such assignee or successor.
(e)    In the event that the Premises or any part thereof have been sublet by
Tenant and an Event of Default under this Lease has occurred and is continuing,
then Landlord may collect rent from the subtenant and apply the amount collected
to the Base Rent and Additional Rent herein reserved, but no such collection
shall be deemed a waiver of the provisions of this Section 14 with respect to
subletting or the acceptance of such subtenant as Tenant hereunder or a release
of Tenant under this Lease.
15.    Access to Premises. Landlord, its employees and agents shall have the
right to enter the Premises during business hours upon reasonable prior written
notice and at any time in case of an emergency for the purpose of examining or
inspecting the Premises, showing the Premises to prospective purchasers,
mortgagees and (during the last year of the Term only) prospective tenants of
the Building, and making such alterations, repairs, improvements or additions to
the Premises or to the Property as Landlord may determine to be necessary or
desirable. Landlord shall use reasonable efforts during any such entry into the
Premises to minimize the disruption to Tenant’s business activities. If
representatives of Tenant shall not be present to open and permit entry into the
Premises at any time when such entry by Landlord is necessary or permitted
hereunder, Landlord may enter by means of a master key (or forcibly in the event
of an emergency) without liability to Tenant and without such entry constituting
an eviction of Tenant or termination of this Lease. If Tenant has relocated from
the Premises, the entry of Landlord into the Premises to retrofit the same or a
portion thereof for a subsequent tenant shall not be deemed the acceptance of
surrender, eviction or a termination of this Lease with respect to the Premises
or such portion thereof unless or until a successor tenant has occupied the same
and begun paying rent thereon.
16.    Repairs.
(a)    At its cost (which cost shall be an Operating Expense under Section 5
above), Landlord shall make all repairs necessary to maintain the plumbing,
heating, ventilating, air conditioning and electrical systems serving the
Premises, windows, floors (except finished flooring and carpeting) and all other
structural portions of the Premises, provided, however, that Landlord shall not
be obligated to make any of such repairs until Landlord has received written
notice from Tenant that such repair is needed. Landlord shall make all repairs
to the light fixtures in the Premises, including installation of replacement
bulbs and ballasts, but at Tenant’s expense. Landlord shall also be responsible
for the maintenance and repair of all common areas and facilities at the
Property, provided that Tenant shall be responsible for the repair of any damage
to the Premises or the Property common areas and facilities caused by the
negligence or willful misconduct of Tenant or its employees, agents, invitees or
licensees.
(b)    Except for Landlord’s repairs under subsection (a) above, at its sole
cost and expense, Tenant shall make all other repairs necessary to maintain and
keep the Premises and the fixtures therein in neat and orderly condition. If
Tenant refuses or neglects to make such repairs, or fails diligently to
prosecute the same to completion, after notice from Landlord of the need
therefor, Landlord may make such repairs at the expense of Tenant and such
expense, along with a 3% service charge, shall be collectible as Additional
Rent.
(c)    Landlord shall not be liable for any interference with Tenant’s business
arising from the making of any repairs in the Premises under subsection (a)
above. Landlord shall interfere as little as reasonably practicable with the
conduct of Tenant’s business. There shall be no abatement of Base Rent or
Additional Rent because of such repairs.
17.    Indemnification and Insurance.
(a)    Tenant shall indemnify, defend and hold harmless Landlord, Landlord’s
mortgagee and Landlord’s managing agent from and against any and all costs,
expenses (including reasonable attorney fees), liabilities, losses, damages,
suits, actions, fines, penalties, claims or demands of any kind and asserted by
or on behalf of any person or governmental authority, arising out of (1) any
failure by Tenant to perform any of the agreements, terms, covenants or
conditions of this Lease required to be performed by Tenant, (2) any failure by
Tenant to comply with any statutes, ordinances, regulations or orders of any
governmental authority, or (3) any accident, bodily injury (including death
resulting therefrom), or damage to or loss or theft of property, which shall
occur in or about the Premises or otherwise arising out of Tenant’s use of the
Premises, except to the extent due to the gross negligence or willful misconduct
of Landlord. The indemnities contained in this paragraph shall survive the
expiration or earlier termination of this Lease.
(b)    Landlord shall indemnify, defend and hold harmless Tenant from and
against any and all costs, expenses (including reasonable attorney fees),
liabilities, losses, damages, suits, actions, fines, penalties, claims or
demands of any kind and asserted by or on behalf of any person or governmental
authority, arising out of (1) any failure by Landlord to perform any of the
agreements, terms, covenants or conditions of this Lease required to be
performed by Tenant, or (2) the gross negligence or willful misconduct of
Landlord, provided that Landlord’s indemnification obligations shall not extend
to loss of business, loss of profits or other consequential damages. The
indemnities contained in this paragraph shall survive the expiration or earlier
termination of this Lease.
(c)    During the Term of this Lease and any renewal thereof, Tenant shall
obtain and promptly pay all premiums for Commercial General Liability Insurance
with broad form extended coverage, including Contractual Liability, covering
claims for bodily injury (including death resulting therefrom) and loss or
damage to property occurring upon, in or about the Premises, with a minimum
combined single limit of at least $3,000,000. All such policies and renewals
thereof shall name Landlord, Landlord’s mortgagee and Landlord’s managing agent
as additional insureds. All policies of insurance shall provide (1) that no
material change or cancellation of said policies shall be made without at least
thirty (30) days prior written notice to Landlord and Tenant, and (2) that any
loss shall be payable notwithstanding any act or negligence of Tenant or
Landlord which might otherwise result in the forfeiture of said insurance. On or
before the Commencement Date of the Term of this Lease, and thereafter not less
than thirty (30) days prior to the expiration dates of said policy or policies,
Tenant shall furnish Landlord with renewal certificates of the policies of
insurance required under this paragraph. Tenant’s insurance policies shall be
issued by insurance companies authorized to do business in the State of Delaware
with a financial rating of at least A as rated in the most recent edition of
Best’s Insurance Reports and have been in business for the past ten (10) years.
The aforesaid insurance limits may be reasonably increased by Landlord from time
to time during the Term of this Lease.
(d)    Tenant and Landlord, respectively, hereby release each other from any and
all liability or responsibility to the other for all claims of anyone claiming
by, through or under them by way of subrogation or otherwise for any loss or
damage to property owned by Landlord and Tenant respectively in the Premises and
covered by insurance maintained by the other party. Each party shall cause its
insurance carrier to endorse all applicable policies waiving the carrier’s
rights to recovery under subrogation or otherwise against the other party.
18.    Waiver of Claims. Landlord and Landlord’s agents and employees shall not
be liable for, and Tenant hereby releases and relieves Landlord, its agents and
employees from, all liability in connection with any and all bodily injury
(including death), damage to or loss of property, or loss or interruption of
business occurring to Tenant, its agents, employees, invitees and licensees in
or about the Premises, from, without limitation, (a) any fire or other casualty,
accident, occurrence or condition in or upon the Premises or the Property; (b)
any defect in or failure of the plumbing, sprinkler, electrical, heating,
ventilating and air-conditioning systems and equipment, or any other systems and
equipment in the Premises and the Building; (c) any steam, gas, oil, water, rain
or snow that may leak into or flow from any part of the Premises; (d) the
falling of any fixture or any wall or ceiling materials; (e) broken glass; (f)
latent or patent defects; (g) any acts or omissions of the other tenants or
occupants of the Building; (h) any acts or omissions (excluding gross
negligence) of Landlord, its agents, servants and employees; and (i) theft,
criminal conduct, Act of God, public enemy, injunction, riot, strike,
insurrection, war, court order, or any order of any governmental authorities
having jurisdiction over the Premises.
19.    Quiet Enjoyment. Landlord covenants and agrees with Tenant that upon
Tenant paying the Base Rent and Additional Rent and observing and performing all
the terms, covenants and conditions on Tenant’s part to be observed and
performed under this Lease, Tenant may peaceably and quietly enjoy the Premises
hereby demised without hindrance or molestation from Landlord, subject to the
terms and conditions of this Lease and to the ground leases, underlying leases
and mortgages referred to in Section 23 below.
20.    Liability for Increased Insurance Costs. Tenant agrees that it will not
do or suffer to be done, any act, matter or thing objectionable to Landlord’s
fire insurance companies whereby the fire insurance or any other insurance now
in force or hereafter placed on the Premises or any part thereof or on the
Property by Landlord shall become void or suspended, or whereby the same shall
be rated as a more hazardous risk than at the date when Tenant took possession
of the Premises. In case of a breach of this covenant, in addition to all other
remedies of Landlord hereunder, Tenant agrees to pay to Landlord, as Additional
Rent, any and all increases in premiums on insurance carried by Landlord on the
Premises or any part thereof or on the Property caused in any way by the
occupancy of Tenant.
21.    Casualty Damage.
(a)    In the event of damage to or destruction of the Premises caused by fire
or other casualty, or of the entrances and other common facilities necessary to
provide normal access to the Premises, or to other portions of the Building or
its equipment which portions and equipment are necessary to provide services to
the Premises in accordance herewith, Landlord shall undertake to make repairs
and restorations as hereafter provided, unless this Lease be terminated by
Landlord or Tenant as hereinafter provided, or unless any mortgagee which is
entitled to receive casualty insurance proceeds fails to make available to
Landlord a sufficient amount of such proceeds to cover the cost of such repairs
and restoration.
(b)    If (i) the damage is of such nature or extent, in Landlord’s sole
judgment, that more than two hundred ten (210) consecutive days after
commencement of the work would be required (with normal work crews and hours) to
repair and restore the part of the Premises or the Building which has been
damaged, or (ii) a substantial portion of the Premises or the Building is so
damaged that, in Landlord’s sole judgment, it is uneconomic to restore or repair
the Premises or the Building, as the case may be, or (iii) less than two (2)
years remain on the Term, or (iv) the amount of casualty insurance proceeds
actually received by Landlord is insufficient, in Landlord’s sole judgment, to
repair or restore the Premises of the Building, as the case may be, Landlord
shall so advise Tenant promptly, and either party, in the case described in
clause (i) above, or Landlord, in the case described in clauses (ii), (iii) or
(iv) above, for a period of ten (10) days thereafter, shall have the right to
terminate this Lease by written notice to the other, as of the date specified in
such notice, which termination date shall be no later than thirty (30) days
after the date of such notice. In the event of such fire or other casualty, if
this Lease is not terminated pursuant to the terms of this Section 21, if
sufficient casualty insurance proceeds are available for use for such
restoration or repair, and if this Lease is then in full force and effect,
Landlord shall proceed diligently to restore the Premises to substantially its
condition prior to the occurrence of the damage, provided that Landlord shall
not be obligated to repair or restore any alterations, additions or fixtures
which Tenant may have installed (whether or not Tenant has the right or the
obligation to remove the same or is required to leave the same on the Premises
as of the expiration or earlier termination of this Lease) unless Tenant, in a
manner satisfactory to Landlord, assures payment in full of all costs as may be
incurred by Landlord in connection therewith.
(c)    Landlord shall not insure any improvements or alterations to the Premises
made by Tenant, or any fixtures, equipment or other property of Tenant. Tenant
shall have the right, at its sole expense, to insure the value of its leasehold
improvements, fixtures, equipment or other property located in the Premises, for
the purpose of providing funds to Landlord to repair and restore the Premises to
substantially its condition prior to the occurrence of the damage. If there be
any such alteration, fixtures or additions and Tenant does not assure or agree
to assure payment of the cost of restoration or repair as aforesaid, Landlord
shall have the right to determine the manner in which the Premises shall be
restored so as to be substantially as the Premises existed prior to the damage
occurring, as if such alterations, additions or fixtures had not then been made
or installed.
(d)    The validity and effect of this Lease shall not be impaired in any way by
the failure of Landlord to complete repairs and restoration of the Premises or
of the Building within two hundred ten (210) consecutive days after commencement
of work, even if Landlord had in good faith notified Tenant that the repair and
restoration could be completed within such period, provided that Landlord
proceeds diligently with such repair and restoration.
(e)    In the case of damage to the Premises not caused by the gross negligence
or other tortuous acts of Tenant, its agents, employees, licensees or invitees
which is of a nature or extent that Tenant’s continued occupancy is
substantially impaired, the Base Rent otherwise payable by Tenant hereunder
shall be equitably abated or adjusted for the duration of such impairment as
determined by Landlord.
22.    Condemnation.
(a)    If the entire Premises shall be condemned or taken permanently for any
public or quasi-public use or purpose, under any statute or by right of eminent
domain, or by private purchase in lieu thereof, the Term of this Lease shall
cease and terminate as of the date when possession is taken pursuant to such
proceeding or purchase. Base Rent and Additional Rent shall be adjusted and
apportioned as of the time of such termination and any Base Rent and Additional
Rent paid for a period thereafter shall be refunded. In the event a material
portion of the Building shall be so taken (even though the Premises may not have
been affected by the taking), Landlord may elect to terminate this Lease as of
the date when possession is taken pursuant to such proceeding or purchase or
Landlord may elect to repair and restore the portion not taken at its own
expense.
(b)    In the event of any total or partial taking of the Premises, Landlord
shall be entitled to receive the entire award in any such proceeding and Tenant
hereby assigns any and all right, title and interest of Tenant now or hereafter
arising in or to any such award or any part thereof and Tenant hereby waives all
rights against Landlord and the condemning authority, except that to the extent
permitted by applicable law, Tenant shall have the right to claim and prove in
any such proceeding and to receive any award which may be made to Tenant, if
any, specifically for loss of good will, movable trade fixtures, equipment and
moving expenses.
23.    Subordination. This Lease is and shall be subject and subordinate to all
ground or underlying leases and to all mortgages which may now or hereafter
affect such leases or the real property of which the Premises are a part, and to
all renewals, modifications, consolidations, replacements and extensions of any
such underlying leases and mortgages. This clause shall be self-operative and no
further instrument of subordination shall be required by any ground or
underlying lessor or lessee or by any mortgagee, but in confirmation of such
subordination, Tenant shall execute a subordination agreement substantially in
the form attached hereto as Exhibit “F”, within ten (10) days after Landlord’s
request. Tenant agrees that in the event any person, firm, corporation or other
entity acquires the right to possession of the real property of which the
Premises are a part, including any mortgagee or holder of any estate or interest
having priority over this Lease, Tenant shall, if requested by such person,
firm, corporation or other entity, attorn to and become the tenant of such
person, firm, corporation or other entity, upon the same terms and conditions as
are set forth herein for the balance of the Term. Notwithstanding the foregoing,
any mortgagee may, at any time, subordinate its mortgage to this Lease, without
Tenant’s consent, by notice in writing to Tenant, and thereupon this Lease shall
be deemed prior to such mortgage without regard to their respective dates of
execution and delivery, and in that event, such mortgagee shall have the same
rights with respect to this Lease as though it had been executed prior to the
execution and delivery of the mortgage.
24.    Estoppel Certificate. At any time and from time to time and within ten
(10) days after written request by Landlord, Tenant shall execute, acknowledge
and deliver to Landlord or Landlord’s mortgagee an estoppel certificate
substantially in the form attached as Exhibit “G”, with any modifications
thereto required by the then-applicable state of facts, or any other form of
estoppel certificate reasonably required by a proposed mortgagee or purchaser.
It is the intention and agreement of Landlord and Tenant that any such statement
by Tenant may be relied upon by a prospective purchaser or a prospective
mortgagee of the Property, or by others, in any matter affecting the Premises.
In the event that Tenant shall fail to return a fully executed copy of such
estoppel certificate to Landlord within the foregoing ten (10) day period, then
Tenant shall be deemed to have approved and confirmed all of the terms,
certifications and representations contained in such estoppel certificate, and
Tenant irrevocably authorizes and appoints Landlord as its attorney-in-fact to
execute such estoppel certificate on behalf of Tenant.
25.    Default. The occurrence of any of the following events (each, an “Event
of Default”) shall constitute a material default and breach of this Lease by
Tenant:
(a)    The failure of Tenant to take possession of the Premises on the
Commencement Date;
(b)    The vacation or abandonment of the Premises by Tenant, or the removal or
attempt to remove Tenant’s property therefrom other than in the ordinary course
of business, or the failure to operate or hold the Premises open for business
for more than thirty (30) consecutive days (except pursuant to a sublease or
assignment approved by Landlord);
(c)    The assignment of this Lease or subletting of the Premises or any part
thereof in violation of Section 14;
(d)    A failure by Tenant to pay, when due, any installment of Base Rent,
Additional Rent or any other sum required to be paid by Tenant under this Lease,
where such failure continues for more than five (5) business days after Tenant
has received written notice of the delinquent payment from or on behalf of
Landlord; provided, however, Landlord need not give any such written notice, and
Tenant shall not be entitled to any such period of grace, more than two (2)
times in any twelve (12) month period;
(e)    A failure by Tenant to observe and perform any other provision or
covenant of this Lease to be observed or performed by Tenant, where such failure
continues for thirty (30) days after Tenant receives written notice thereof from
or on behalf of Landlord provided that if such failure is not reasonably capable
of cure within thirty (30) days, Tenant shall have such additional time, not to
exceed an additional sixty (60) days, as may be reasonably required to cure such
failure, provided that Tenant commences the cure thereof within the original
thirty (30) day period and diligently pursues such cure to completion;
(f)    The filing of a petition by or against Tenant for adjudication as a
bankrupt or insolvent or for its reorganization or for the appointment of a
receiver or trustee of Tenant’s property pursuant to any local, state or federal
bankruptcy or insolvency law; or an assignment by Tenant for the benefit of
creditors; or the seizure of Tenant’s property by any local, state or federal
governmental officer or agency or court-appointed official for the dissolution
or liquidation of Tenant or for the operating, either temporary or permanent, of
Tenant’s business, provided, however, that if any such action is commenced
against Tenant the same shall not constitute a default if Tenant causes the same
to be dismissed within sixty (60) days after the filing thereof;
(g)    The entry of any order, judgment or decree entered by a court of
competent jurisdiction approving a petition seeking reorganization of Tenant or
all or a substantial part of the assets of Tenant, or appointing a receiver,
sequestrator, trustee or liquidator or Tenant or any of its property, and such
order, judgment or decree shall continue unstayed and in effect for any period
of sixty (60) days; or
26.    Remedies. Upon the occurrence of any Event of Default set forth in
Section 25 above, Landlord may exercise any one or more of the following
remedies:
(a)    Landlord may perform for the account of Tenant the cure of any such
default of Tenant and immediately recover as Additional Rent any expenditures
made and the amount of any obligations incurred in connection therewith, plus
interest at the Overdue Interest Rate from the date of any such expenditures.
(b)    Landlord may accelerate all Base Rent and Additional Rent due for the
balance of the Term of this Lease and declare the same, along with all sums past
due, to be immediately due and payable. In determining the amount of any future
Additional Rent payments due Landlord as a result of increases in Operating
Expenses, Landlord may make such determination based upon the amount of
Additional Rent paid by Tenant with respect to Operating Expenses for the entire
Operating Expense Year immediately prior to such default.
(c)    Landlord may immediately proceed to distrain, collect or bring action for
such Base Rent and Additional Rent, as well as for liquidated damages provided
for hereinafter, as being rent in arrears, or may file a Proof of Claim in any
bankruptcy or insolvency proceeding for such Base Rent and Additional Rent, or
Landlord may institute any other proceedings, whether similar to the foregoing
or not, to enforce payment thereof.
(d)    Landlord may re-enter and repossess the Premises, breaking open locked
doors, if necessary, and may use as much force as necessary to effect such
entrance without being liable to any action or prosecution for such entry or the
manner thereof, and Landlord shall not be liable for the loss of any property in
the Premises. Landlord may remove all of Tenant’s goods and property from the
Premises. Landlord shall have no liability for any damage to such goods and
property and Landlord shall not be responsible for the storage or protection of
the same upon removal. No re-entry or repossession of the Premises shall be
deemed a termination of this Lease or a release of Tenant from its continuing
obligations hereunder. Without limiting the foregoing, unless Landlord has
elected to accelerate rent as provided in Section 26(b), Tenant shall continue
to pay Base Rent, Additional Rent and other sums payable under this Lease when
and as due. Tenant shall be entitled to a credit against such sums payable to
Landlord in an amount equal to the net proceeds, if any, of any reletting
effected for the account of Tenant pursuant to Section 26(e), after deducting
from such proceeds all of Landlord’s expenses in connection with such reletting
(including, without limitation, all related repossession costs, brokerage
commissions, legal expenses, attorneys’ fees, employees’ expenses, alteration
costs and expenses of preparation for such reletting).
(e)    Landlord shall use commercially reasonable efforts to relet the Premises
for and upon such terms and to such persons, firms or corporations and for such
period or periods as Landlord, in its good faith discretion, shall determine,
including a term beyond the termination of this Lease, provided that Landlord
shall have no obligation to attempt to relet the Premises or any part thereof
during any period that Landlord has other space in Bellevue Park Corporate
Center available for lease. Landlord need not consider any tenant offered by
Tenant in connection with such reletting. For the purpose of such reletting,
Landlord may decorate or make reasonable repairs, changes, alterations or
additions in or to the Premises to the extent deemed by Landlord to be desirable
or convenient and the cost of such repairs, changes, alterations or additions
shall be charged to and be payable by Tenant as Additional Rent hereunder, as
well as any reasonable brokerage and legal fees expended by Landlord. Any sums
collected by Landlord from any new tenant obtained for the Premises shall be
credited against the balance of Base Rent and Additional Rent due hereunder as
aforesaid.
(f)    At its option, Landlord may serve notice upon Tenant that this Lease and
the then-unexpired Term hereof shall cease and expire and become absolutely void
on the date specified in such notice, to be not less than ten (10) days after
the date of such notice, without any right on the part of Tenant to save the
forfeiture by payment of any sum due or by the performance of any term,
provision, covenant, agreement or condition broken; and, thereupon and at the
expiration of the time limit in such notice, this Lease and the Term hereof
granted, as well as the entire right, title and interest of Tenant hereunder,
shall wholly cease and expire and become void in the same manner and with the
same force and effect (except as to Tenant’s liability) as if the date fixed in
such notice were the expiration date of the Term of this Lease. Thereupon,
Tenant shall immediately quit and surrender the Premises to Landlord and
Landlord may enter into and repossess the Premises by summary proceedings,
detainer, ejectment or otherwise and remove all occupants thereof and, at
Landlord’s option, any property therein, without being liable to indictment,
prosecution or damages therefor.
(g)    No expiration or termination of the Term pursuant to Section 26(f), by
operation of law or otherwise, and no repossession of the Premises or any part
thereof pursuant to Section 26(d), or otherwise, and no reletting of the
Premises or any part thereof pursuant to Section 26(e) shall relieve Tenant of
its liabilities and obligations hereunder, all of which shall survive such
expiration, termination, repossession or reletting.
(h)    In the event of any expiration or termination of this Lease by reason of
an occurrence of an Event of Default, and Landlord has not elected to accelerate
rent pursuant to Section 26(b), Tenant shall pay to Landlord the Base Rent,
Additional Rent and other sums required to be paid by Tenant to and including
the date of such expiration or termination; and, thereafter, Tenant shall, until
the end of what would have been the expiration of the Term in the absence of
such expiration or termination, and whether or not the Premises or any part
thereof shall have been relet, be liable to Landlord for, and shall pay to
Landlord, as liquidated and agreed current damages, the Base Rent, Additional
Rent and other sums which would be payable under this Lease by Tenant in the
absence of such expiration or termination, less the net proceeds, if any, of any
reletting effected for the account of Tenant pursuant to Section 26(e), after
deducting from such proceeds all of Landlord’s expenses in connection with such
reletting (including, without limitation, all related repossession costs,
brokerage commissions, legal expenses, attorneys’ fees, employees’ expenses,
alteration costs and expenses of preparation for such reletting). Tenant shall
pay such current damages on the days on which the Base Rent would have been
payable under this Lease in the absence of such expiration or termination, and
Landlord shall be entitled to recover the same from Tenant on each such day.
(i)    Any time after such expiration or termination of this Lease or
repossession of the Premises or any part thereof by reason of the occurrence of
an Event of Default, whether or not Landlord shall have collected any current
damages pursuant to Section 26(h), Landlord shall be entitled to recover from
Tenant, and Tenant shall pay to Landlord on demand, unless Tenant has paid the
whole of accelerated rent pursuant to Section 26(b), as and for liquidated and
agreed final damages for Tenant’s default and in lieu of all current damages
beyond the date of such demand (it being agreed that it would be impracticable
or extremely difficult to fix the actual damages), an amount equal to (x) the
excess, if any, of (i) Base Rent, Additional Rent and other sums which would be
payable under this Lease for the remainder of the Term from the date of such
demand (or, if it be earlier, the date to which Tenant shall have satisfied in
full its obligations under Section 26(h) to pay current damages) for what would
have been the then-unexpired term of this Lease in the absence of such
expiration, termination or repossession, discounted at the rate of one percent
(1%) per annum, over (ii) the then-fair rental value of the Premises for the
same period, similarly discounted, plus (y) those costs, charges and expenses
reimbursable to Landlord under Section 26(k). If any statute or rule of law
shall validly limit the amount of such liquidated final damages to less than the
amount above agreed upon, Landlord shall be entitled to the maximum amount
allowable under such statute or rule of law.
(j)    In the event of a breach or threatened breach by Tenant of any of the
agreements, conditions, covenants or terms of this Lease, Landlord shall have
the right to seek an injunction to restrain the same and the right to invoke any
remedy allowed by law or in equity, whether or not other remedies, indemnities
or reimbursements are herein provided. The rights and remedies given to Landlord
in this Lease are distinct, separate and cumulative remedies, and no one of
them, whether or not exercised by Landlord, shall be deemed to be in exclusion
of any of the others.
(k)    Tenant shall pay upon demand all of Landlord’s costs, charges and
expenses, including all repossession costs, brokerage commissions, alteration
costs and expenses of reletting, and fees and out-of-pocket expenses of legal
counsel, agents and others retained by Landlord incurred in enforcing Tenant’s
obligations hereunder or incurred by Landlord in any litigation, negotiation or
transaction in which Tenant causes Landlord, without Landlord’s fault, to become
involved or concerned, together with interest at the Overdue Interest Rate from
the date incurred by Landlord to the date of payment by Tenant.
(l)    Tenant agrees that this Lease sets forth all notices that Landlord may be
required to give in connection with the exercise of remedies and waives any and
all further notices of default, termination, to quit or otherwise that may be
required under any present or future laws.
(m)    Landlord may exercise any remedy, at law or in equity, now or hereafter
available to Landlord.
27.    Landlord’s Lien. In addition to the statutory Landlord’s lien, Landlord
shall have, at all times, and Tenant hereby grants to Landlord, a valid security
interest to secure payment of all rentals and other sums of money becoming due
hereunder from Tenant, and to secure payment of any damages or loss which
Landlord may suffer by reason of the breach by Tenant of any covenant, agreement
or condition contained herein, upon all equipment, fixtures, furniture and
improvements of Tenant presently or which may hereafter be situated on the
Premises, and all proceeds therefrom, and such property shall not be removed
therefrom without the consent of Landlord until all arrearages in Base Rent and
Additional Rent as well as any and all other sums of money then due to Landlord
hereunder shall first have been paid and discharged and all the covenants,
agreements and conditions hereof have been fully complied with and performed by
Tenant. Upon the occurrence of any Event of Default, Landlord may, in addition
to any other remedies provided herein, enter upon the Premises and take
possession of any and all equipment, fixtures, furniture and improvements of
Tenant situated on the Premises, without liability for trespass or conversion,
and sell the same at public or private sale. Any surplus shall be paid to Tenant
or as otherwise required by law; and Tenant shall pay any deficiencies therein
to Landlord forthwith. Landlord shall have the right to file a financing
statement in form sufficient to perfect the security interest of Landlord in the
aforementioned property and proceeds thereof under the provisions of the
applicable Uniform Commercial Code. Tenant authorizes Landlord to file such
instruments as are necessary to perfect the security interest of Landlord
granted in this Section 27.
28.    Requirement of Strict Performance. The failure or delay on the part of
Landlord to enforce or exercise at any time any of the provisions, rights or
remedies in the Lease shall in no way be construed to be a waiver thereof, or in
any way to affect the validity of this Lease or any part thereof, or the right
of Landlord to thereafter enforce each and every such provision, right or
remedy. No waiver of any breach of this Lease shall be held to be a waiver of
any other or subsequent breach. The receipt by Landlord of Base Rent or
Additional Rent at a time when Base Rent or Additional Rent is in default under
this Lease shall not be construed as a waiver of such default. The receipt by
Landlord of a lesser amount than Base Rent or Additional Rent due shall not be
construed to be other than a payment on account of Base Rent or Additional Rent
then due, and any statement on Tenant’s check or any letter accompanying
Tenant’s check to the contrary shall not be deemed an accord and satisfaction,
and Landlord may accept such payment without prejudice to Landlord’s right to
recover the balance of Base Rent or Additional Rent due or to pursue any other
remedies provided in this Lease. No act or thing done by Landlord or Landlord’s
agents or employees during the Term of this Lease shall be deemed an acceptance
of a surrender of the Premises and no agreement to accept such a surrender shall
be valid unless in writing and signed by Landlord.
29.    Monument Sign. Landlord shall modify the existing monument sign for the
Building as shown on Exhibit “H” in order to accommodate Tenant’s name. Landlord
shall pay the cost of such modification up to $5,000. Tenant shall be
responsible for any cost in excess of $5,000, and shall pay such excess cost to
Landlord within ten (10) days after receipt of a statement therefor. For so long
as Tenant occupies not less than 25,000 rentable square feet of the Premises,
Tenant shall have the right, at its sole cost and expense, to install and
maintain Tenant’s name on the Building’s monument sign. Tenant’s sign panel must
comply with all applicable laws and shall be subject to Landlord’s prior written
approval which approval shall not be unreasonably withheld, conditioned or
delayed. Tenant, at its sole cost and expense, shall remove any signage
installed by Tenant and repair any damage caused by such removal prior to the
expiration or sooner termination of this lease, or if sooner, at such time as
Tenant no longer occupies at least 25,000 rentable square feet of the Premises.
Except as expressly permitted by this Section, Tenant shall not make any changes
to the exterior of the Building, install any exterior lights, decorations, flags
or banners, or erect or install any signs, decorations or advertising media of
any type on the exterior of the Building or the Property.
30.    Surrender of Premises; Holding Over.
(a)    This Lease shall terminate and Tenant shall deliver up and surrender
possession of the Premises to Landlord on the last day of the Term hereof, and
Tenant hereby waives the right to any notice of termination or notice to quit.
Upon the expiration or sooner termination of this Lease, Tenant covenants to
deliver up and surrender possession of the Premises in the same condition in
which Tenant has agreed to maintain and keep the same during the Term of this
Lease in accordance with the provisions of this Lease, normal wear and tear
excepted.
(b)    If Landlord agrees in writing that Tenant may hold over after the
expiration or termination of this Lease, unless the parties hereto otherwise
agree in writing on the terms of such holding over, the hold over tenancy shall
be subject to termination by Landlord at any time upon not less than thirty (30)
days advance written notice, or by Tenant at any time upon not less than thirty
(30) days advance written notice, and all of the other terms and provisions of
this Lease shall be applicable during that period, except that Tenant shall pay
Landlord from time to time upon demand, as Base Rent for the period of any hold
over, an amount equal to one hundred fifty percent (150%) of the Base Rent in
effect on the termination date, computed on a daily basis for each day of the
hold over period. No holding over by Tenant, whether with or without consent of
Landlord, shall operate to extend this Lease except as otherwise expressly
agreed by Landlord in writing. The foregoing notwithstanding, if Landlord does
not agree in writing that Tenant may hold over after the expiration or
termination of this Lease, Landlord, in addition to accepting the daily Base
Rent during the period of such holding over, as hereinabove provided, shall be
entitled to pursue all remedies at law and in equity to which Landlord is
entitled, including, without limitation, rights to ejectment and damages,
provided that Landlord shall not be entitled to recover consequential damages
from Tenant unless Tenant fails to deliver possession of the Premises to
Landlord in accordance with the requirements of this Lease by the later of the
expiration of the Term or the date thirty (30) days following the date that
Landlord gives Tenant written notice that Landlord requires possession of the
Premises to deliver the same (or commence tenant improvements in order to
deliver the same) to a tenant.
31.    Compliance With Laws and Ordinances.
(a)    In General. At its sole cost and expense, Tenant shall promptly fulfill
and comply with all laws, ordinances, regulations and requirements of the
municipal, county, state and federal governments and any and all departments
thereof having jurisdiction over the Property, and of the National Board of Fire
Underwriters or any other similar body now or hereafter constituted, affecting
Tenant’s occupancy of the Premises or the business conducted therein.
(b)    Environmental Matters. Tenant represents and warrants that Tenant’s use
does not, and its use of the Premises will not, involve the use, maintenance,
storage or discharge of materials or substances that are defined or listed as
hazardous or toxic by any federal, state or municipal statutes, ordinances, laws
rules or regulations (collectively, “Hazardous Substances”) other than materials
of the type and in the quantities customarily found in general office use, such
as cleaning supplies and copier and printer toner fluids (“Permitted
Substances”). Tenant shall comply with all federal, state and municipal
statutes, ordinances, laws, rules and regulations relating to the storage, use,
discharge and disposal of such Permitted Substances.
(c)    Recycling. Tenant agrees to comply with all laws, ordinances, rules and
regulations regarding the removal of solid waste, including but not limited to
voluntary or mandatory recycling of paper, cardboard, glass, metal and plastic
containers. Tenant shall be responsible for and shall reimburse Landlord upon
demand for all surcharges, fines and other costs and expenses incurred by
Landlord by reason of Tenant’s failure to comply with all applicable recycling
requirements.
(d)    ADA Compliance. The parties acknowledge that the Americans With
Disabilities Act of 1990 (42 U.S.C. § 12101 et seq.) and regulations and
guidelines promulgated thereunder, as all of the same may be amended and
supplemented from time to time (collectively referred to herein as the “ADA”)
establish requirements for business operations, accessibility and barrier
removal, and that such requirements may or may not apply to the Premises and
Property depending on, among other things: (1) whether Tenant’s business is
deemed a “public accommodation” or “commercial facility”, (2) whether such
requirements are “readily achievable”, and (3) whether a given alteration
affects a “primary function area” or triggers “path of travel” requirements. The
parties hereby agree that: (a) Landlord shall perform any required ADA Title III
compliance in the common areas, except as provided below, (b) Tenant shall
perform any required ADA Title III compliance in the Premises including any
leasehold improvements or other work to be performed in the interior areas of
the Premises and (c) Landlord may perform and/or require that Tenant perform and
Tenant shall be responsible for the costs of, ADA Title III “path of travel”
compliance in the common areas triggered by alterations in the Premises made by
Tenant after the Commencement Date. Tenant shall be solely responsible for
requirements under Title I of the ADA relating to Tenant’s employees.
(e)    New Climate Measures; LEED.
(i)    Landlord and Tenant acknowledge that it is likely that new laws will be
enacted dealing with energy conservation, CO2 emissions, transportation and
other matters related to global climate change ("Climate Measures") and that
existing Climate Measures policies will be implemented through the adoption of
governmental rules and regulations (such laws, rules and regulations being
collectively referred to herein as "New Climate Measures") which could increase
the obligations of, and restrictions on, Landlord related to the Building from
those which existed on the date of this Lease. Tenant covenants to comply with
the requirements of New Climate Measures applicable to Tenant and to cooperate
with Landlord in connection with satisfying Landlord's compliance requirements
with respect to the Climate Measures and to any U.S. Green Building Council's
Leadership in Energy and Environmental Design programs ("LEED") measures
implemented by Landlord, including, but not limited to, providing Landlord with
monitoring data and reporting duties related to the Premises.
(ii)    Tenant acknowledges that the Building may become in the future certified
under the LEED rating system. At such time Landlord’s sustainability practices
will address whole-building operations and maintenance issues including chemical
use; indoor air quality; energy efficiency; water efficiency; recycling
programs; exterior maintenance programs; and systems upgrades to meet green
building energy, water, indoor air quality, and lighting performance standards.
All construction and maintenance methods and procedures, material purchases, and
disposal of waste must be in compliance with minimum standards and
specifications adopted by Landlord for that purpose, in addition to all
applicable laws. Tenant shall cooperate with Landlord to comply with Landlord’s
sustainability practices adopted from time to time.
(iii)    Effective as of the Commencement Date, Tenant shall make commercially
reasonable efforts to use proven energy and carbon reduction measures, including
energy efficient bulbs in task lighting; use of lighting controls; daylighting
measures to avoid overlighting interior spaces; closing shades or blinds in the
Premises to avoid overheating the space; turning off lights and equipment at the
end of the work day; purchasing ENERGY STAR® qualified equipment, including but
not limited to lighting, office equipment, vending and ice machines; and
purchasing products certified by the U.S. EPA’s Water Sense® program.
32.    Use and Occupancy Taxes, Sales Taxes and Other Taxes. Landlord shall
collect and Tenant shall be obligated to pay to Landlord all amounts owing to
the State of Delaware and any other governmental authority for use and occupancy
taxes or sales taxes with respect to the Premises or the rentals payable under
this Lease. These payments shall be made monthly at the time Tenant’s Base Rent
payments are due. Payments representing amounts due for use and occupancy taxes
shall not be abated during any period that Base Rent is abated pursuant to the
terms of this Lease. Tenant shall be liable for all taxes levied or assessed
against personal property, furniture or fixtures placed by Tenant in the
Premises, and if any such taxes for which Tenant is liable are in any way levied
or assessed against Landlord, Tenant shall pay to Landlord upon demand that part
of such taxes for which Tenant is primarily liable hereunder.
33.    Waiver of Trial by Jury. IT IS MUTUALLY AGREED BY AND BETWEEN LANDLORD
AND TENANT THAT THE RESPECTIVE PARTIES HERETO SHALL AND HEREBY DO WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER AGAINST THE
OTHER ON ANY MATTER WHATSOEVER ARISING OUT OF THIS LEASE, THE RELATIONSHIP OF
LANDLORD AND TENANT, TENANT’S USE OF OR OCCUPANCY OF THE PREMISES AND/OR ANY
CLAIM OF INJURY OR DAMAGE. IN THE EVENT LANDLORD COMMENCES ANY SUMMARY
PROCEEDING FOR NON-PAYMENT OF RENT, TENANT WILL NOT INTERPOSE ANY COUNTERCLAIM
(OTHER THAN A COMPULSORY COUNTERCLAIM) IN ANY SUCH PROCEEDING.
34.    Notices. All notices or demands under this Lease shall be in writing and
shall be given or served by either Landlord or Tenant to or upon the other,
either by Registered or Certified Mail, Return Receipt Requested, postage
prepaid, or by Fed Ex or other nationally recognized overnight delivery service,
delivery charges prepaid. Such notices and demands shall be addressed, if to
Landlord, to Landlord at Landlord’s Address, and if to Tenant, to Tenant at
Tenant’s Address. All notices and demands shall be deemed given or served upon
the date of receipt or refusal of delivery thereof. Either Landlord or Tenant
may change its address to which notices and demands shall be delivered or mailed
by giving written notice of such change to the other as herein provided.
35.    Notice to Lender. If the Premises or the Property or any part thereof are
at any time subject to a mortgage or other similar instrument and this Lease or
the rentals are assigned to such mortgagee, trustee or beneficiary and the
Tenant is given written notice thereof, including the post office address of
such assignee, then Tenant shall not terminate this Lease or abate rentals for
any default on the part of Landlord without first giving written notice by
certified or registered mail, return receipt requested, to such assignee,
specifying the default in reasonable detail, and affording such assignee a
reasonable opportunity to make performance, at its election, for and on behalf
of the Landlord. Tenant acknowledges that Landlord’s mortgagee as of the date of
execution of this Lease is Metzler US Real Estate Fund GMBH & Co. KG with a
notice address c/o Metzler Realty Advisors, Inc., 700 Fifth Avenue, 61st Floor,
Seattle, Washington 98104, fax no. (206) 623-4864, Attention: Asset Manager.
36.    Real Estate Brokers. Tenant warrants to Landlord that Tenant dealt and
negotiated solely and only with Grubb & Ellis Company, CBRE, Inc. and Landlord
for this Lease and with no other broker, firm, company or person. Tenant hereby
agrees to indemnify, defend and hold Landlord harmless from and against any and
all claims, suits, proceedings, damages, obligations, liabilities, counsel fees,
costs, losses, expenses, orders and judgments imposed upon, incurred by or
asserted against Landlord by any other broker or agent claiming by, through or
under Tenant.
37.    Force Majeure. Landlord shall be excused for the period of any delay in
the performance of any of its obligations under this Lease, when prevented from
so doing by any cause or causes beyond Landlord’s reasonable control, which
shall include, without limitation, delay in obtaining possession of the Premises
due to the holdover by an existing occupant, all labor disputes, strikes,
inability to obtain any materials or services, civil commotion, restrictions,
limitations or delays caused by governmental regulations or governmental
agencies, adverse weather conditions or acts of God, each of which shall be an
event of “Force Majeure”.
38.    Landlord’s Obligations. Landlord’s obligations hereunder shall be binding
upon Landlord (and each successor Landlord) only for the period of time that
such Landlord is in ownership of the Property, and upon termination of that
ownership, except as to any obligations which have then matured, Tenant shall
look solely to such Landlord’s successor in interest in the Property for the
satisfaction of each and every obligation of Landlord hereunder. If any Security
Deposit has been made by Tenant, Landlord shall transfer such Security Deposit
to the purchaser and thereupon the transferring Landlord shall be discharged
from any further liability with respect thereto.
39.    Landlord’s Liability. Notwithstanding any provision to the contrary
contained in this Lease, Tenant shall look solely to the estate and interest of
Landlord in and to the Property, and Landlord shall have no personal liability,
in the event of any claim against Landlord arising out of or in connection with
this Lease, the relationship of Landlord and Tenant, or Tenant’s use of the
Premises, and Tenant agrees that the liability of Landlord arising out of or in
connection with this Lease, the relationship of Landlord and Tenant, or Tenant’s
use of the Premises shall be limited solely to such estate or interest of
Landlord in and to the Property and that Landlord shall have no personal
liability as provided above in this sentence. No properties or assets of
Landlord other than the estate and interest of Landlord in and to the Property,
and no property owned by any partners, officer, member, director or trustee in
or of Landlord, shall be subject to levy, execution or other enforcement
procedures for the satisfaction of any judgment (or other judicial process) or
for the satisfaction of any other remedy of Tenant arising out of or in
connection with this Lease, the relationship of Landlord and Tenant or Tenant’s
use of the Premises. Further, in no event whatsoever shall any partner, officer,
member, director or trustee in or of Landlord have any liability or
responsibility whatsoever arising out of or in connection with this Lease, the
relationship of Landlord and Tenant or Tenant’s use of the Premises.
40.    Liability of Tenant. If there be more than one Tenant, the obligations
hereunder imposed upon Tenant shall be joint and several. If there is a
guarantor of Tenant’s obligations hereunder, the obligations hereunder imposed
upon Tenant shall be the joint and several obligations of Tenant and such
guarantor, and Landlord need not first proceed against Tenant before proceeding
against such guarantor nor shall any such guarantor be released from its
guaranty for any reason whatsoever, including without limitation, in case of any
amendments hereto, waivers hereof or failure to give such guarantor any notice
hereunder.
41.    Financial Statements. Within fifteen (15) days following Landlord’s
written request therefor, Tenant shall deliver to Landlord a copy of Tenant’s
most recent financial statements (consisting, at a minimum, of Tenant’s balance
sheet and income statement). In addition, Tenant shall provide from time to
time, on request of Landlord, bank references necessary to verify Tenant’s
continued good credit. Notwithstanding the foregoing, this Section shall not
apply so long as Tenant or any guarantor of this Lease is a “reporting company”
under the Securities Exchange Act of 1934. If as a result of a corporate
reorganization or merger permitted by Section 14 Tenant itself is no longer a
reporting company but is a subsidiary or affiliate of a reporting company,
within thirty (30) days after the effective date of such reorganization or
merger Tenant shall cause Tenant’s parent company or other affiliate that is a
reporting company to guaranty this Lease pursuant to a guaranty in form and
substance satisfactory to Landlord.
42.    Successors. The respective rights and obligations of Landlord and Tenant
under this Lease shall bind and shall inure to the benefit of Landlord and
Tenant and their legal representatives, heirs, successors and assigns, provided,
however, that no rights shall inure to the benefit of any successor of Tenant
unless Landlord’s written consent to the transfer to such successor has first
been obtained as provided in Section 14 above.
43.    Governing Law. This Lease shall be construed, governed and enforced in
accordance with the laws of the State of Delaware.
44.    Severability. If any provisions of this Lease shall be held to be
invalid, void or unenforceable, the remaining provisions of this Lease shall in
no way be affected or impaired and such remaining provisions shall continue in
full force and effect.
45.    Captions. Any headings preceding the text of the several Sections of this
Lease are inserted solely for convenience of reference and shall not constitute
a part of this Lease or affect its meaning, construction or effect.
46.    Gender. As used in this Lease, the word “person” shall mean and include,
where appropriate, an individual, corporation, partnership or other entity; the
plural shall be substituted for the singular, and the singular for the plural,
where appropriate; and words of any gender shall mean and include any other
gender.
47.    Execution. The submission and negotiation of this Lease by Landlord shall
not be deemed an offer to lease by Landlord, but merely the solicitation of such
an offer from Tenant. Tenant’s execution and delivery of this Lease constitutes
a firm offer which may not be withdrawn for a period of thirty (30) days after
delivery to Landlord. This Lease shall only become effective when it has been
signed by a duly authorized officer or representative of both Landlord and
Tenant.
48.    Entire Agreement. This Lease, including the Exhibits, contains all the
agreements, conditions, understandings, representations and warranties made
between Landlord and Tenant with respect to the subject matter hereof, and may
not be modified orally or in any manner other than by an agreement in writing
signed by both Landlord and Tenant or their respective successors in interest.
49.    Tenant Status and Authority. Tenant represents and warrants to Landlord
that Tenant is a corporation duly incorporated, organized or formed under the
laws of Pennsylvania and that Tenant’s exact name is the name as set forth for
Tenant in this Lease. Tenant will provide Landlord with prompt notice before it
changes its address, location, identity or jurisdiction of incorporation,
organization or formation. If Tenant is a corporation, partnership or limited
liability company each individual executing this Lease on behalf of said entity
represents and warrants that he or she is duly authorized to execute and deliver
this Lease on behalf of said entity in accordance with the duly adopted
resolution of the governing body of Tenant or in accordance with the constituent
documents of Tenant, and that this Lease is binding upon Tenant in accordance
with its terms.
50.    Time of Essence. Time is of the essence of this Lease and each and all of
its provisions, including, without limitation, the time periods within which
Tenant must provide notice to exercise any option granted herein.
51.    Generator. Notwithstanding anything to the contrary set forth elsewhere
in this Lease, and subject to Tenant’s compliance with applicable laws, Tenant
shall have the right to place and maintain on the Property during the Term, at
Tenant's sole cost and expense, an emergency generator and related above-ground
fuel storage tank at a location on the Property approved by Landlord that shall
be utilized by Tenant in connection with providing emergency power to the
Premises. Landlord shall have the right to approve the plans and specifications
for the generator and fuel tank, provided that Landlord shall have no liability
whatsoever in connection with such generator or fuel tank, and Tenant shall
indemnify Landlord for any and all claims, damages, liabilities, costs or
expenses of every kind and nature (including without limitation reasonable
attorney fees) arising from the presence, maintenance and use of such generator
and fuel tank. Without limiting Landlord’s right to approve the plans and
specifications for the generator and fuel tank, Tenant, at Tenant’s sole cost
and expense, shall be required to screen such equipment from view in a manner
which is architecturally consistent with the Building. The generator, fuel tank,
screen and related equipment shall become Landlord’s property upon the
expiration or sooner termination of this Lease unless Landlord, by written
notice to Tenant prior to the expiration or termination of this Lease, requires
that Tenant, at Tenant's sole cost and expense, remove the generator, fuel tank,
screen, and other related equipment installed hereunder and repair any damage
caused by such removal. All approvals by Landlord under this Section 51 herein
shall not be unreasonably withheld, delayed or conditioned.
52.    Exhibits. Attached to this Lease and made part hereof are Exhibits A, B,
C, D, E, F, G and H.






IN WITNESS WHEREOF, Landlord and Tenant have duly executed this Lease the day
and year first above written.




WITNESS OR ATTEST:            LANDLORD:


MUSREF BELLEVUE PARKWAY, LP
    
By:    MUSREF GP BELLEVUE PARKWAY LLC, its General Partner


By:    METZLER US FUND LLC,
its Manager


By:    METZLER MANAGEMENT, INC., its Manager




By:     /s/ Steve Franceschina        
Steve Franceschina,
Vice President








WITNESS OR ATTEST:            TENANT:


INTERDIGITAL, INC.
a Pennsylvania corporation




/s/ James Papola                By:    /s/ Gary Isaacs                
Gary Isaacs
Chief Administrative Officer

PHBF/ 900283. 3    - 5    - 1 -